 155300 NLRB No. 20LEWIS & CLARK COLLEGE1The Employer also contended in its request for review that the facultymembers are supervisors within the meaning of Sec. 2(11) of the Act. Al-
though it appears that the Employer never raised that issue before the Regional
Director (see Sec. 102.67(d) of the Board's Rules and Regulations), we find
it unnecessary to address the supervisory issue in view of the result we reach
on the managerial issue.2For the reasons stated infra at fn. 43, we do not reach the issue of themanagerial status of the graduate school faculty.3The parties stipulated to exclude the law school faculty members from theunit.4The parties agreed to include department chairs in the unit but to excludethe graduate program directors as supervisors under Sec. 2(11) of the Act.5Several positions report to the vice presidents for institutional advancementand for business and finance.6These positions are included in the unit sought.7Related CAS departments are grouped together into four divisions. Cur-rently, the division-head positions are vacant. When the division-head positions
are filled, the department chairs report to the division heads; at present, they
report to the CAS dean.8The parties stipulated that the following individuals are supervisors withinthe meaning of Sec. 2(11), and should be excluded from any unit found appro-
priate: deans, assistant deans, associate deans, provost, assistant provost, grad-
uate school program directors, directors of athletic programs, and the under-
graduate division heads. The parties also agreed to exclude several individuals
because they do not hold faculty status, or are administrators and do not share
a community of interest with the faculty.Lewis and Clark College and Lewis and ClarkChapter, American Association of University
Proffesors, Petitioner. Case 36±RC±4988September 28, 1990DECISION ON REVIEW AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn April 1, 1988, the Regional Director for Region19 issued a Decision and Direction of Election for the
following unit: all tenured and tenure-track under-
graduate and graduate faculty. In accordance with Sec-
tion 102.67 of the Board's Rules and Regulations, the
Employer filed a timely request for review of the Re-
gional Director's Decision and Direction of Election.
The Employer contended, inter alia, that the Regional
Director should have dismissed the petition because
the faculty members are managerial employees within
the meaning of NLRB v. Yeshiva University, 444 U.S.672 (1980).1The Petitioner filed an opposition to therequest for review. The Board, by Order dated May 9,
1988, granted the Employer's request for review, but
denied its request to stay the election. Hence, the elec-
tion was conducted as scheduled on May 11, 1988, and
the ballots were impounded.The Board has considered the entire record in thiscase, including the brief on review filed by the Em-
ployer, and concludes that the undergraduate faculty
members are managerial employees as defined in Ye-shiva University, supra, and, therefore, the petitionmust be dismissed.2Lewis and Clark College (the College) is a privateliberal arts institution located in Portland, Oregon. The
College consists of three separate educational units: the
College of Arts and Sciences (CAS), the graduate
school, and the law school. The Petitioner initially
sought a unit limited to the CAS (undergraduate) fac-
ulty. The Employer contended that even if the CAS
faculty members were not managerial, the only appro-priate unit must also include the graduate school fac-
ulty. The Petitioner, while not seeking inclusion of the
graduate faculty, took no position on the issue. The
Regional Director found that only an overall unit of
CAS and graduate school faculty was appropriate.3Approximately 1500 undergraduate and 750 grad-uate students attend the College. There are approxi-
mately 95 undergraduate tenured and tenure-track fac-ulty members in the unit. In addition, there are ap-proximately 10 unit faculty members in the graduate
school, which was established in 1984. The CAS fac-
ulty members generally work in departments, while the
graduate school faculty members work in programs.4Ultimate authority for educational and financial pol-icy decisions is vested in the College's board of trust-
ees (the board). The College president sits on the
board and serves as chief executive officer. Reporting
to the president are the provost, who is the chief aca-
demic officer; the law school dean; and the vice presi-
dent for institutional advancement. Reporting to the
president through the provost are the CAS dean, the
graduate dean, the dean of international education, the
vice president of student affairs, the vice president ofbusiness and finance, the assistant provost and director
of planning/analytical studies, the registrar, and five di-
rectors of programs.5Reporting to the CAS dean arethe associate dean, the director of the core programs,6the division heads,7and the director of athletics.8Board of Trustees CommitteesOne faculty representative from the CAS, the grad-uate school, and the law school may attend full board
of trustees meetings in a nonvoting, advisory capacity.
Faculty representatives are excluded from executive
sessions. Although faculty representatives elected by
the entire faculty sit on some board standing and ad
hoc committees, and may vote, they do not constitute
a majority on any committee.Faculty CommitteesThe CAS constitution sets forth six committees onwhich faculty members are elected to serve by their
fellow faculty members. Faculty members constitute a
majority on each committee and on most subcommit-
tees. Although administrative, nonunit individuals are
members of some of these committees, most serve ex
officio.The curriculum committee consists of 15 facultymembers, 4 nonvoting administrators, and 3 students.
It is charged with consideration of all aspects of the
CAS educational programs and formulation of rec-
ommendations concerning those programs. The admis- 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The AFAPC has subcommittees on scholastic standing, awards, and meritawards. The scholastic standing and the awards subcommittees each consist of
three administrators and two faculty members. Administrators on the awards
subcommittee may vote. The record does not indicate whether administrators
on the scholastic subcommittee may vote. In any event, the policy of these
subcommittees is determined by the full committee which consists of a major-
ity of voting faculty members.10It has subcommittees on benefits, affirmative action, faculty research, fac-ulty review policy, and sabbaticals.11Although graduation requirements generally follow the same approvalroute, some recommendations of the faculty members have been implemented
after only the CAS dean's approval.sions and financial aid policy committee (AFAPC)consists of five faculty members, four nonvoting ad-
ministrators, and two students.9The faculty personneladvisory committee (FPAC) has six voting facultymembers and four nonvoting administrators.10Thiscommittee develops and recommends policy and pro-
cedures regarding faculty personnel. The budget advi-sory committee has six faculty members and four non-voting administrators. It recommends policies and pro-
cedures regarding the budget, interpreting such policies
to the faculty, and cooperating with the president in
implementing board policies.The faculty council consists of seven faculty mem-bers, and provides a mechanism for formulating faculty
opinion on any matter concerning the CAS. It approves
administration-proposed appointments to committees,
and serves as a hearing committee in faculty cases in-
volving dismissal ``for cause.'' The last constitutional
committee is the faculty executive council, which con-sists of the chairs of each of the other five constitu-
tional committees and the CAS dean. It coordinates the
committee work of the faculty.The CAS also has several standing faculty commit-tees, the most notable of which is the advancement,promotion, and tenure committee (review board). Thereview board makes recommendations on promotion
and tenure decisions. It consists of four elected CAS
faculty members (one serving as chair), two faculty
members from other colleges in the area (jointly cho-
sen by the FPAC chair and the CAS dean), and a
member of the board of trustees.The faculty members also participate on severalsearch committees for the hiring of faculty membersand administrators. The faculty search committees al-
most always contain a faculty majority, while the ad-
ministrative search committees vary in membership.In addition to participation through faculty commit-tees, the faculty members are involved in academic
and nonacademic decisions either individually or by
consensus within particular departments.Faculty Decision-Making1. Academic. Faculty members individually deter-mine their teaching methods, research projects, and
students' grades. In the one instance in which a grade
was appealed, the grade given by the faculty member
was upheld. Retention policies, including scholastic
standing policies, are determined by the admission and
financial aid policy committee (AFAPC). Actual grade-point-average policy is recommended by the AFAPCand the curriculum committee to the faculty, and de-
cided by the faculty at its monthly meetings. The
AFAPC's scholastic standing subcommittee performs
case-by-case reviews of the standing of individual stu-
dents. Although the majority of this committee is com-
posed of administrators (three administrators, two fac-
ulty members, and one student), there is no indication
whether the administrators have a vote. However, as
noted, AFAPC sets the policy implemented by this
subcommittee, and the faculty constitutes the voting
majority on the AFAPC.The curriculum committee considers all proposalsfor earned degrees and their requirements, for estab-
lishing departments in the College, for establishing
educational programs, for academic calendars and
schedules, and for all courses offered by the College,
including additions, deletions, and alterations. The
committee also entertains proposals for the addition of
new programs and graduation requirements, including
core curriculum requirements. Recommendations of the
committee that involve only minor or routine changes,
such as changes in a course number or name, are re-
ported to the faculty and are accepted as binding un-
less the faculty members wish to put the matter to a
vote. If a majority votes against the curriculum com-
mittee's action, it is rejected.Recommendations of the curriculum committee thatinvolve major changes, such as degrees and degree re-
quirements, departments of instruction, or the academic
calendar, are reported to the full faculty by the cur-
riculum committee, voted on, and, if approved, are for-
warded to the CAS dean. The dean in turn makes a
recommendation through the provost to the president,
and the president makes a recommendation to the
board of trustees. Although there is not extensive testi-
mony on specific curriculum recommendations or on
later administrative review, it appears that the faculty's
recommendations have not been overturned at higher
administration levels.11Affirming that a student has fulfilled graduation re-quirements for a particular department is the responsi-
bility of the department chair, who signs a form which
is forwarded to the registrar. The full faculty in each
department approves a list of graduating students.Admissions policies and standards are determined byAFAPC and then recommended to the president. Such
recommendations have not been rejected. The faculty
is not involved in the actual selection of applicants for
the college. Nor is the faculty involved in the setting
of overall enrollment levels, although individual in-
structors may make exceptions in the case of their in-
dividual class size limitations. 157LEWIS & CLARK COLLEGE12The current tenure and promotion policy was approved by the faculty andadopted by the board in 1979. A revision by FPAC is under consideration by
the full faculty.Teaching assignments for particular courses are de-cided through faculty consensus at the department
level. Faculty workload policies are determined by the
administration. The administration also sets tuition lev-
els. The overseas and off-campus subcommittee of the
CAS curriculum committee has made recommenda-
tions to the curriculum committee regarding the loca-
tion of off-campus programs, and the selection of fac-
ulty members to lead overseas trips. No recommenda-
tions have been overruled during the 3 years preceding
the hearing.AFAPC formulates and reviews policies governingCAS financial aid and awards. The awards sub-
committee makes individual determinations, within the
parameters of AFAPC policy, regarding the amount
that will be awarded a student. This subcommittee isone of the few committees within the faculty com-
mittee structure on which the administrators with vot-
ing rights outnumber voting faculty members. As noted
previously, however, this committee works under poli-
cies formulated by AFAPC, which has a faculty major-
ity. Each department within the CAS may initiate
awards programs and nominate candidates. The
AFAPC honors subcommittee selects the students who
will receive the awards.2. Nonacademic. When a tenure or tenure-track fac-ulty position becomes vacant, the department chair first
seeks approval from the faculty personnel advisory
committee (FPAC) to fill the position. FPAC makes a
recommendation to the CAS dean. Although there is
some testimony that in the past FPAC made these de-
cisions, it appears that the CAS dean currently makes
such decisions following a recommendation from
FPAC. The only statistics available show that in No-
vember 1985, FPAC made 10 recommendations to fill
positions, but the CAS dean agreed with only 4 rec-
ommendations and disagreed with the other 6. The ad-
ministration agreed with the dean.To hire faculty members to fill authorized positions,the department chair establishes a four-person search
committee, usually comprising the chair, one faculty
member from the department involved, one faculty
member from another department in the same division,
and one faculty member from a different division. The
committee ranks candidates and sends to the dean its
recommendation for an interview and visit to the Col-
lege. The candidate is then interviewed by the search
committee, the CAS dean, the provost, and the presi-
dent. The committee makes a recommendation to the
dean. The recommendation of the search committee
and that of the dean are sent to the provost for her rec-
ommendation. All the recommendations are forwarded
to the president. All but one of the search committees'
recommendations were followed by the administration
during the 1984±1987 academic years.CAS faculty members also have participated oncollegewide committees to recommend the selection of
administrators. CAS faculty members were a majority
on the committee to select the CAS dean, but no can-
didate received a majority of votes and an acting CAS
dean was appointed by the administration. CAS faculty
members were a minority on committees to select the
provost, although with the law school and graduate
school faculty representatives, their numbers were
equal to the total student, trustee, and administration
representatives. The recommendation of that committee
was followed. The CAS faculty members were a mi-
nority on the committee which selected the associate
provost. The faculty members also were a minority on
the 1980 search committee for president.The CAS advancement, promotion, and tenure com-mittee, or ``review board,'' reviews CAS faculty mem-
bers eligible for promotion or tenure.12A promotioninvolves a change in rank (e.g., associate professor to
assistant professor). Tenure and promotion decisions
are termed ``major reviews.'' For a major review, a
recommendation is sent to the CAS dean by the review
board. The review board's recommendation, together
with the dean's recommendation, are sent to the pro-
vost, who performs an independent review of the can-
didate's file. All three recommendations go to the
president. The review board also considers requests for
``accelerated'' change in rank. Those recommendations
proceed similarly.During the period 1977 through 1987, a total of 67faculty members were considered by the review board
for promotion to professor rank. The administration
followed 65 of the review board's recommendations.
The president and the review board also were in agree-
ment on 52 of 57 tenure reviews during the same pe-
riod. No overall figures were supplied for requests for
accelerated change in rank, but for the past year, only
1 of 10 recommendations by the review board was re-
jected by the administration.If the review board recommends against promotionor tenure, the faculty member may appeal the rec-
ommendation to a three-member appeals body con-
sisting of one faculty member recommended by the ag-
grieved professor, one faculty member recommended
by the CAS dean, and a third faculty member agreed
on by the other two. The appeals body sends its rec-
ommendation to the dean. That recommendation, to-
gether with the original recommendation of the review
board, is sent to the provost and to the president. There
is no evidence regarding the use of these procedures.In addition to tenure and promotion decisions, thereview board also considers advancement within rank
for associate professors and professors, and the first 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13In 1984±1985, the faculty members participated on a task force whichmade recommendations concerning a new comparative salary structure. The
administration agreed to the major features of the policy. But in the policy's
implementation the administration appears to have selected different colleges
for comparison from those recommended by the faculty. The faculty had no
role in freezing cost-of-living increaes during the 1986±1987 academic year.14Apparently, the MPC's mandate was fulfilled with the issuance of itsApril 1984 report, and the board's acceptance of that report.15The MPC recommended that the core undergraduate curriculum bestrengthened and that the School of Music be converted to the Department of
Music. The faculty agreed, but requested and obtained language requiring, thatadvancement for assistant professors. This procedure,called ``ordinary review,'' is performed by the CAS
dean. It is based on the faculty member's resume, the
department chair's recommendation, and any supple-
mentary material from the faculty member. The evi-
dence is conflicting whether the department chair's
recommendation is followed, for it varies by depart-
ment and no overall figures were provided. The dean's
decision may be appealed to the review board, in
which case the review board's recommendation is for-
warded, along with the dean's, to the provost and the
president. In those instances in which the department
chair's recommendation was not followed and the
dean's recommendation was appealed to the review
committee, it appears that the review committee's rec-
ommendation usually was upheld by the administra-tion.A faculty member also may be removed ``forcause.'' An ``advisory committee'' is charged with ad-
vising whether to bring formal proceedings, although
the president may begin proceedings even if the com-
mittee makes a contrary recommendation. The advisory
committee consists of the CAS dean, five senior mem-
bers of the faculty who are not members of the faculty
council, and the chair of the department involved. If a
faculty member is recommended for dismissal by the
committee or the president, a hearing committee con-
sisting of the faculty council conducts a hearing,
makes findings, and presents them to the board of
trustees. The board makes the final decision. There is
no evidence on the use of this procedure.Requests from CAS faculty members for sabbaticalsare submitted to the FPAC sabbatical subcommittee for
review and rank-ordering. The subcommittee's rec-
ommendations are forwarded to the full FPAC, which
forwards its recommendation through the dean to the
provost and then to the president. There is no evidence
that FPAC recommendations have been overturned.Although the committee structure provides for abudget advisory committee, the faculty members do
not vote on the overall budget of the College. There
is considerable testimony demonstrating consultation
and flow of information between the administration
and the committee, and individual faculty members.
There is no evidence, however, that the faculty mem-
bers make recommendations regarding the budget.13Umbrella CommitteesIn addition to the faculty committees, the board oftrustees initiated several ``umbrella'' or overall policy-
making committees during the 1980s in response to theplanning and financial needs of the College. Althoughthe degree of CAS faculty representation on these
committees varies, none contains a majority of CAS
faculty. The faculty, through its committee structure,
has carried out, or is in the process of carrying out,
most of the decisions made by the umbrella commit-
tees.1. Mission Planning Committee (MPC). The MPCwas formed in 1982 as part of an ``extraordinary two-
year mission planning process.'' This process was
prompted by the College's desire to review its mission
and purpose, and the allocation of its resources with
regard for the College's continued financial health.
Thus, the board authorized an examination of a broad
range of academic, financial, and administrative mat-
ters at the undergraduate, graduate, and law school lev-
els.The College considered these broad matters to bebeyond the normal mechanisms for faculty review, i.e.,
the faculty constitutional committees. Thus, the board
appointed what it termed an ``extraordinary ad hoc
committee,'' the MPC, to make recommendations to
the Board arising from this planning process. Gen-
erally, the MPC consisted of nine administrators and
two faculty members, although the composition fluc-
tuated somewhat over the course of deliberations.During the period when the MPC developed its rec-ommendations, the College informally solicited faculty
input. This included various meetings and forums. It is
unclear precisely what matters were presented to the
faculty members for their review at these meetings.
Within the MPC itself, there is testimony establishing
that the full committee refused to bring some matters
before the full faculty despite a request by a faculty
representative on the MPC. The ``mission planning
statement'' was adopted by the MPC despite the objec-
tion of the only two faculty representatives on the
committee. The administration told the faculty that it
would have an ``advisory'' vote on the MPC rec-
ommendations.The report of the MPC, the mission planning state-ment, and its recommendations were issued in late
April 1984.14The report also contained a list of ``sug-gestions'' for referral to the curriculum committee for
``evaluation.'' Shortly thereafter, the faculty took its
advisory votes. The faculty tabled a motion to approve
the mission planning statement. The faculty essentiallywas in agreement with the administration, however, on
six of the seven recommendations for the under-
graduate school, except for some minor changes that
the board agreed to in its resolution adopting the final
recommendations.15 159LEWIS & CLARK COLLEGEthe ``specifics ... be assigned by the Faculty Executive Committee, in con-
sultation with the Dean and the President, to the appropriate faculty constitu-
tional committee.'' The faculty members agreed to a recommendation to main-
tain salaries comparable to those from competitive schools, and the administra-
tion agreed to include increased funding for faculty development. The faculty
members also agreed to certain faculty/student ratios, and the administration
agreed that if reductions in faculty were necessary, there would be comparable
reductions in administration and staff. The faculty members agreed in toto to
recommendations that the school remain selective in admissions, and that the
curriculum committee and FPAC be governed by various specified ``working
principles'' that essentially would balance the College's mission objectives
with its fiscal constraints.16Prior to the MPC recommendations, the College maintained graduate pro-grams and degrees, but there was not a separate graduate school or faculty.
Although the faculty agreed to creation of a ``financially self-sustaining Grad-
uate School of Professional Studies,'' it was opposed to a separate administra-
tive unit. When voting on the MPC recommendations, the faculty rec-
ommended that teacher education remain part of the undergraduate mission.
The practical effect of the administration's recommendations for the graduate
school was to abolish the undergraduate department of education and its major,
transfer teacher preparation to the graduate school, and to retain only a minor
in education in the undergraduate school.17A faculty proposal that future reductions of the faculty be governed bya set of principles decided on by a majority of the faculty was not contained
in the final MPC recommendations adopted by the board. It appears that some
principles were later agreed to by the administration but rescinded by the
board in 1987 because of financial problems. The task of developing new prin-
ciples was turned over to the president.18Thus, the faculty approved a new core curriculum, new minors in areasemphasized in the recommendations, and conversion of the music school to
a department with a new curriculum; and the faculty adopted at least some
of the ``working principle'' policy recommendations. The faculty involved in
elementary education made proposals for modifications necessary for the new
education minor, which were adopted by the full education faculty and referred
to the curriculum committee. The faculty also implemented some under-
graduate ``suggestions'' that the MPC forwarded with its report (adoption of
a new core curriculum; changed foreign language requirement for bachelor of
arts degree and writing policy). The faculty retained, without change, other
policies where changes had been recommended, such as overall math pro-
ficiency and the ceiling on required credits for a major.The lone recommendation in which the faculty didnot concur involved the future of teacher education at
the undergraduate school. This recommendation ``tied
in'' with recommendations concerning the creation of
a graduate school. Although the faculty and the admin-
istration agreed that the College should continue to
offer graduate programs, they disagreed about what
programs, including teacher education, should be part
of the graduate school, and whether the graduate
school should be a separate entity.16The administra-tion prevailed on its programs for the graduate school
and on the creation of a separate graduate school andfaculty.17The board resolution adopting the MPC's rec-ommendations concluded by directing ``the faculty and
its constitutional committees to complete consideration
of the recommendations within their jurisdiction.'' The
MPC's recommendations and suggestions were imple-
mented by the faculty through its curriculum com-
mittee or the faculty as a whole.182. Planning and Resource Council (PRC). The PRCis the lead committee for a group of committees called
the Interim Planning and Self-Study Committees
(IPSS), which were created in late 1986 and early
1987. The dual purpose of these committees was to (1)
conduct a self-study of the College in preparation fora reaccreditation evaluation by the Northwest Associa-tion of Colleges and Schools; and (2) have in place in-
terim, ongoing planning committees while the College
undertook a review, mandated by the board of trustees,
of its governance policies and procedures.The PRC consists of four undergraduate faculty, onefaculty member from the graduate school, one from the
law school, and four administrators. One member of
the undergraduate faculty serves as chair and is non-
voting. The lone graduate school representative, a pro-
gram director, was stipulated to be a statutory super-
visor. Hence, the CAS faculty constitute a minority of
the voting members of the PRC. The faculty represent-
atives were recommended by the deans of each respec-
tive school and endorsed by the faculty council.In early 1987, the College faced a financial crisis.As part of the president's authority to integrate plan-
ning priorities with the budget, the PRC, as a planning
body, was called on by the president to help resolve
the crisis. According to the College's president, the
basic charge of the PRC was programmatic and edu-
cational. The PRC was asked to address the question:
``What should we teach and to whom in the coming
decade?'' The PRC evaluated all academic programs,
administrative functions, and student support services,
and recommended which should be maintained at cur-
rent levels, or enhanced, reduced, or eliminated.The PRC was responsible for recommending and ad-vising the President's Planning and Budget Team
(PPBT), which in turn was to make recommendations
to the president. The PPBT consisted of the president,
provost, several other administrators, and one faculty
member, who is the chair of the PRC.The PRC received reports from undergraduate de-partments, graduate school programs, and from other
IPSS committees regarding which programs to con-
tinue, reduce, or increase, and which to eliminate,
based on priorities. The PRC's deliberations were con-
fidential.The PRC's recommendations were made public bythe president in late May 1987, at which time the PRC
held meetings with affected groups, as did the presi-
dent. Around June 8, 1987, the president issued a
memorandum to the College community setting forth
the recommendations he planned to make to the board,
noting that ``these issues are subject to continuing re-
view, student and faculty input, and the review of af-
fected [b]oard committees.'' His recommendations, the
PPBT's, and the PRC's were attached to the June 8
memorandum. The president agreed with most of the
recommendations of the PPBT and the PRC, although
some revisions were made in response to concerns
raised following meetings with the affected groups.
The president's memorandum to the College stated that
the recommendations would be implemented ``over a
two to five year period.'' 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19The academic recommendations of the president adopted by the board in-cluded, inter alia, the elimination or reduction of academic programs, depart-
ments and majors; further review of such actions; and elimination of the term
system and institution of a semester schedule.20This input was described in the resolution as (a) input and access to con-sultants who assisted in the formulation of the review process; (b) faculty sub-
mission of reports and requests to the PRC; (c) faculty participation and mem-
bership on the PRC; (d) faculty membership on the PPBT; and (e) presidential
consultation with affected academic units, programs, departments, and students
prior to final recommendations to the board for action.21E.g., implementation of the change from a term system to a semester sys-tem is currently being considered by the curriculum committee.22444 U.S. at 682, quoting NLRB v. Bell Aerospace Co., 416 U.S. 267, 288(1974).23Id. at 683.24Ibid.25Although the final decision with respect to these nonacademic matterswas made by the central administration on the advice of a dean or director
of the University's various schools, the Court noted that the faculty made rec-
ommendations in all cases, and that the overwhelming majority of faculty rec-
ommendations were implemented. 444 U.S. at 677.26Id. at 683 fn. 17.27Id. at 686 fn. 23.On July 1, 1987, the board passed a resolution sup-porting the president's recommendations.19It also re-solved that the planning process had provided ample
opportunity for faculty input,20and therefore thePRC's recommendations did not need to be submitted
to the constitutional committees or the faculty as a
whole. The recommendations adopted by the board
currently are before faculty committees for implemen-tation.213. Task Force on Governance (TFG). The TFG wascreated by the board's resolution setting forth its ``Pol-
icy on Governance.'' The TFG currently consists of
one unit faculty member and approximately five ad-
ministrative representatives. Various subcommittees,
including the one drafting the faculty handbook, have
only a minority of faculty members. The CAS con-
stitutional committees remain in place and continue to
operate while the TFG finishes its work.The primary charge of the TFG is to revise, review,and develop new governing documents and procedures
for the entire College. The board resolution creating
the TFG provides that the final TFG proposals for fac-
ulty governance must be presented to the full faculty
of each of the three units for an advisory vote. The
president and chairman of the board rejected a resolu-
tion by the faculty that called for approval by a major-
ity of the faculty for all governance changes that affect
the CAS faculty. The board chairman also rejected a
request that he not forward to the board any govern-
ance proposal that does not have the support of the
three faculty units.The Yeshiva DecisionIn NLRB v. Yeshiva University, 444 U.S. 672(1980), the Supreme Court found that faculty members
at Yeshiva University were managerial employees ex-
cluded from the Act's coverage. The Court defined
managerial employees as those who ``formulate and ef-
fectuate management policies by expressing and mak-
ing operative the decisions of their employer.''22Itheld that managerial employees ``must exercise discre-
tion within, or even independently of, established em-
ployer policy and must be aligned with manage-
ment,''23and that they must represent ``managementinterests by taking or recommending discretionary ac-tions that effectively control or implement employer
policy.''24The Court found that the faculty of Yeshiva, throughparticipation in meetings and committees, effectively
determined its curriculum, academic calendar, grading
system, admission and matriculation standards, course
schedules, and teaching methods, and which students
were to be admitted, retained, and graduated. The fac-
ulty sometimes determined the size of the student body
and the location of a school. The Court found that the
faculty's control over academic matters at Yeshiva was
absolute, and that the faculty played a predominant
role in faculty hiring, tenure, sabbaticals, termination,
and promotion.25Although faculty decisions were sub-ject to a rarely exercised veto authority, the Court
found that this did not diminish the faculty's effective
policy-making and policy implementation.26In con-cluding that the Yeshiva faculty members were mana-gerial, the Court relied primarily on their extensive au-
thority over academic affairs.27AnalysisIn finding the College of Arts and Science (CAS)faculty members to be employees, the Regional Direc-
tor acknowledged that the CAS faculty participate in
decision-making and implementation of a variety of
academic and nonacademic matters. He concluded,
however, that they do not ``substantially and perva-
sively'' operate the College, and that their role does
not rise to the level of ``effective recommendation orcontrol'' as defined in Yeshiva. He found that becauseof actions by the umbrella committees, which are not
faculty controlled, there had been a ``significant abro-
gation'' of the faculty's participation in major cur-
riculum decisions. He also noted that, because the new
governance structure being considered by the TFG is
not final, the future governing role of the faculty is un-
known. The Regional Director further found that the
faculty members are not aligned with management be-
cause an effective ``buffer'' exists between faculty and
top management, i.e., there are administrators who
possess the required expertise that the College can rely
on for the formulation and implementation of policies.For the reasons stated below, we disagree with thesignificance that the Regional Director attached to the
umbrella committees' authority, and we believe that
the College's administrators are not a decisional ``buff- 161LEWIS & CLARK COLLEGE28444 U.S. at 686. In later cases the Board applied the Yeshiva test andfound faculty members to be managerial employees. See University of Du-buque, 289 NLRB 349 (1988), in which the faculty as a whole had exclusiveauthority to set general student grading, classroom conduct standards, and de-
gree requirements; recommend earned-degree recipients; initially receive and
consider new degree programs; and develop, recommend, and ultimately ap-
prove curriculum content and course offerings; and made ``effective rec-
ommendations concerning course schedules, admission standards, student re-
tention, distribution of financial aid, and the modification of programs and de-
partments.'' Supra at 352. See also Livingstone College, 286 NLRB 1308(1987), in which the faculty had substantial authority in the areas of ``cur-
riculum, degree requirements, course content and selection, graduation require-
ments, matriculation standards, and [selection of] scholarship recipients.'' 286
NLRB at 1313.29There is no evidence on the faculty members' role, if any, in formulatingstudent absence policies.30The faculty members also make recommendations for several nonaca-demic matters, which usually are followed by the administration. Thus, the
faculty members make effective recommendations for faculty tenure, pro-
motion, and sabbaticals. Faculty members also have input into hiring. Nonaca-
demic matters, however, are accorded less significance in deciding faculty
managerial status. Thus, in Yeshiva, although the Court found that facultymembers played a predominant role in faculty hiring, tenure, sabbaticals, ter-
mination, and promotion, the Court did not rely primarily on these features
of faculty authority. Id. at 686 fn. 23. Indeed, the Board has accorded less
weight to these factors in determining whether faculty members are managerial
employees. University of Dubuque, 289 NLRB at 352; Livingstone College,286 NLRB 1308, 1314 (1987). Although a reduction-in-force proposal by the
faculty was rescinded by the board of trustees and 6 of 10 recent
recomendations of FPAC to fill faculty positions have not been followed, these
also involved nonacademic matters that, as noted above, are accorded limited
significance.31The TFG's mission and composition do not diminish the faculty's author-ity. The faculty's lack of control over the process of determining how they
and the College will be governed does not reflect on the faculty members'
authority, or indicate that their current authority will be reduced in the future.
It would be speculative to conclude before the TFG is finished with its work
that the faculty's authority has been substantially diminished. Cf. CooperUnion for the Advancement of Science & Art, 273 NLRB 1768 (1985), enfd.783 F.2d 29 (2d Cir. 1986), in which a reorganizationÐover faculty opposi-
tionÐdivided the school of art and architecture into two separate schools en-tirely outside the degree-granting schools. This effectively disenfranchised al-
most one-half of the faculty. Also, the faculty ``governances'' were amended
without a faculty vote. Unlike Cooper Union, there is no evidence in this casethat the governing structure has been changed. In that case, moreover, there
was a clear pattern over the years of faculty disenfranchisement in academic
matters. Here, the faculty continues to make important academic decisions.32444 U.S. at 683.er'' between the faculty and the top management inmany important areas of College governance.We look first at the faculty's authority, exclusive ofthe umbrella committees or the so-called buffer of ad-
ministrators. The CAS faculty members exercise au-
thority in a majority of the critical areas identified in
Yeshiva University and its progeny.28The Regional Di-rector acknowledged that the faculty has a critical role
in important areas of College governance. Thus,
whether individually, by department consensus,
through constitutional committees, or in meetings of
the whole, the faculty makes academic decisions or ef-
fective recommendations for such decisions in the fol-
lowing academic areas: teaching methods; grades; re-
tention standards; scholastic standards; matriculation
standards; admission standards; curriculum and course
content; degree and degree requirements; teaching as-
signments; graduation and graduation requirements;
academic calendars; departments of instruction; honors
programs; scholarships; and financial aid.29They alsohave made effective recommendations for school loca-
tions off campus and overseas, research funds, and in-
dividual class enrollments.30Contrary to the Regional Director, we do not believethat the faculty's authority as described above was ne-
gated or significantly diminished by the umbrella com-
mittees' decisions. We note first that the faculty's
structure for academic decision-making has not been
abolished or restructured. Although the TFG is draw-
ing up new governance plans for the school, those
plans are unfinished. In the interim, the current CAS
faculty governing structures remain in effect. There isno indication that the College has any intention of per-manently removing the authority of the faculty, of
making permanent the interim authority of the um-
brella committees over academic matters, or of remov-
ing the faculty's authority over daily academic mat-
ters.31Indeed, faculty committees, including the cur-riculum committee, continue to meet and consider aca-
demic matters. The faculty's committees and decision-
making authority coexist with the umbrella committees
and their interim authority.Although excluded from the umbrella committees'policy-making decisions, the faculty members have
formulated other academic policies when implementing
the umbrella committees' recommendations. Under Ye-shiva, individuals may be excluded as managerial em-ployees if they take or recommend discretionary ac-
tions that effectively control or implement employerpolicy.32Here, the faculty exhibited its independentdiscretion when it effectively implemented the MPC's
recommendations by, inter alia, approving a new core
curriculum, new minors, and conversion of the music
school to a department (including a new curriculum),
and by adopting some of the ``working principle'' rec-
ommendations which balance the school's mission
with fiscal constraints. The faculty also carried out
MPC ``suggestions'' by changing foreign language,
math, and writing policy requirements. As for the
PRC's recommendations, these are currently before
faculty committees for implementation (e.g., the cur-
riculum committee is considering matters related to
implementing the change from a quarter to a semester
system.).We disagree with the significance the Regional Di-rector attached to the umbrella committees because the
types of policies considered by the committees are dis-
tinct from those considered by the faculty. The um-
brella committees were designed to address the Col-
lege's financial viability and its long-term planning.
Although the umbrella committees' decisions have had
an impact on academic departments and programs, the
policy considerations that these committees weigh are
much broader than those that the faculty members con-
sider in their academic decision-making. The faculty's
lack of control over these particular decisions does not 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
33Contrary to our dissenting colleague's suggestions, we do not minimizethe importance of the umbrella committees' decisions through a ``strained''
distinction between academic policy and the larger scale decisions made by
the umbrella committees. We acknowledge that the umbrella committees ex-
amined academic policies in the course of their deliberations and made some
decisions that affected areas of academic policy. We do not agree, however,
that the umbrella committees controlled, or even influenced, all or most of the
decisions made by the faculty. The MPC was part of an ``extraordinary plan-
ning process'' prompted by concerns for the College's financial health, and
the PRC was a planning committee asked to address a financial crisis at the
College. Given the format and timing of their policy recommendations, they
could not possibly have operated as substitutes for the bodies responsible forthe on-going governance of the College. The record shows, for example, that
in the 3-year period between April 1984, when the MPC issued its rec-
ommendations, and May 1987, when the PRC issued its recommendations, no
decisions or recommendations were issued by any umbrella body. The College
continued to operate during this period by virtue of the faculty's decision-mak-
ing and effective recommendations discussed above. The umbrella committees
thus did not represent an attempt by the administration to wrest from the fac-
ulty fundamental control of academic policy. Finally, with respect to our col-
league's contention that the faculty members' statutory employee status is es-
tablished in part by their lack of authority to make such decisions as whether
to create a graduate school or to eliminate certain departments, we note that
in cases involving manufacturing employers, the absence of evidence that indi-
viduals such as credit managers, buyers, or price estimators possess authority
to shut down plants or eliminate entire plant lines has not prevented the Board
from finding that they were managerial employees. See Simplex Industries,243 NLRB 111, 111±113 (1979); General Dynamics Corp., 213 NLRB 851,862 (1974).34444 U.S. at 688.35Id. at 689.36Id. at 688 fn. 27. See American International College, 282 NLRB 189,202 (1986) (vetoes of faculty proposals did not preclude finding faculty mem-
bers to be managerial employees, as incidents were not substantial or predomi-
nant, and did not show a pattern of unilateral action that undermined faculty
authority); Boston University, 281 NLRB 798 (1986), enfd. 835 F.2d 399 (1stCir. 1987) (that administration occasionally made and implemented policy de-
cisions without faculty input did not detract from the faculty's managerial au-
thority).37This case is distinguishable from cases in which an administration's uni-lateral actions were a factor in finding faculty members to be employees.
Thus, in St. Thomas University, 298 NLRB No. 32 (Apr. 25, 1990), the admin-istration unilaterally established a law school and adopted a reorganization
plan formulated by a consultant, which eliminated entire degree programs
without faculty approval. In Cooper Union, supra, and Bradford College, 261NLRB 565 (1982), the administrations created and eliminated entire programs
without faculty input or over faculty opposition. Moreover, in St. Thomas, thefaculty committees met infrequently, and any recommendations they made re-
garding academic or nonacademic matters usually were ignored or reversed by
the administration. In Cooper Union, full-time faculty members constituted aminority on most governance committees and something less than a voting
majority on about one-half of the committees. Deans controlled the agenda and
meeting times of committees, and administrators voted on some committees
in contravention of the ``governances.'' In Bradford College, the presidentoften ignored or reversed faculty recommendations concerning academic and
nonacademic matters. Here, the faculty members constitute a majority on most
committees, and the committees' recommendations regarding both academic
and nonacademic matters usually are followed by the administration.The dissent relies on these three cases for its view that administrative deci-sion-making at Lewis and Clark has likewise become institutionalized and reg-
ularized. The dissent contends that the administrations in those schools made
decisions similar in magnitude and significance to those made by the Lewis
and Clark College administration. The dissent ignores, however, the interim
nature of the umbrella committees and the continued existence and effective
functioning of the faculty committees. Although the faculty and the administra-
tion disagreed over the creation of a separate graduate school and the faculty
did not vote on other umbrella committees' decisions, the dissent does not dis-
pute that the CAS faculty implemented the umbrella committees' decisions
using independent discretion. In our view, the CAS faculty thus effectively im-
plemented College policy. Yeshiva, 444 U.S. at 683. Moreover, the dissent ig-nores that, unlike the CAS faculty members here, the faculty members in the
three cases cited above either were a minority on most academic policy com-
mittees or had their recommendations reversed by the administrations on most
occasions.38444 U.S. at 689.nullify the faculty's extensive authority over academicmatters.33An organization can have several levels of policy-making and, hence, several levels of managerial em-
ployees. There is, therefore, nothing inconsistent with
the faculty members' having authority over one level
of policy (e.g., academics), and the administration (in-
cluding the board of trustees), having control over an-
other (e.g., financial viability and long-term planning).
The board of trustees and others in the administration
are entrusted with the ultimate policy-making and fidu-
ciary responsibility for the College, not the faculty.
But, even as to those areas in which the administration
has exercised its own managerial decision-making au-
thority, high-level implementation of those decisions is
performed by the faculty.As the Court recognized in Yeshiva, the predominantpolicy at a university normally is to operate a school
that will achieve broad educational goals within the
``limits of its [the institution's] financial resources.''34Yeshiva depended on the faculty's professional judg-ment to formulate and apply policies ``constrained
only by necessarily general institutional goals.''35Moreover, the faculty in Yeshiva were found to bemanagerial employees despite occasional vetoes of fac-
ulty action caused by ``administrative concerns with
scarce resources and University-wide balance.''36Thus, there are college policy questions (i.e., ``finan-
cial resources,'' ``general institutional goals,'' or
``University-wide balance'') that are broader than aca-
demic policy matters and from which the faculty mem-
bers may be excluded yet they remain managerial em-
ployees. We find that the actions of the umbrella com-
mittees have not significantly diminished the substan-
tial authority of the faculty.37The Regional Director also erred in finding that theEmployer's administrators constitute a substantial buff-
er between the faculty and the board of trustees. He
found that because there are ``several steps of adminis-
trative hierarchy above the faculty level,'' with vetopower and an independent review at each step, the fac-
ulty is not allied with management. Moreover, the Re-
gional Director found that the administration does not
hesitate to use its veto power. He concluded that the
``professional expertise,'' which the Court found in Ye-shiva to be ``indispensable to the formulation and im-plementation of academic policies,''38was availablewithin the ranks of the College's administration.Although the College has a number of administra-tors and programs, it does not require layers of admin-
istration to implement the faculty's academic decisions.
Academic recommendations usually are made by the
faculty to the CAS dean, and are sent to the provost,
the president, and the board of trustees. This hierarchy
is similar to the one in Yeshiva, where there was aboard of trustees, a president, a vice president for aca- 163LEWIS & CLARK COLLEGE39Id. at 675.40Cf. St. Thomas University, in which faculty members were found not tobe managerial, in part because top management in the form of the Division
Chairpersons Committee (DCC), consisting of the dean and five division chair-
persons, were relied on heavily by the administration for their professional ex-
pertise and were indispensable to the formulation and implementation of aca-
demic policy. Thus, ``[e]very proposal regarding curriculum matters or aca-
demic policy [was] subject to the DCC's review and approval.'' Slip op. at
22. In the instant case, academic policy is formulated and implemented by the
faculty. When the faculty makes recommendations, they are forwarded through
the administration and almost always approved. There is no administration-
controlled committee at Lewis and Clark with authority comparable to that of
the DCC.Loretto Heights College, 264 NLRB 1107 (1982), enfd. 742 F.2d 1245 (10thCir. 1984), also is distinguishable. In that case, program directors largely con-
trolled the budget, served in key positions on committees, and were adminis-
trators rather than instructors. The school had a large administrative staff that
ran the school. Here, the College's administrative staff is not small and the
faculty members are not directly involved in decision making on the budget.
But in academic matters, the faculty's expertise is relied on heavily, as re-
flected in the composition of academic committees and in academic decision-
making.41Yeshiva University, 444 U.S. at 685 fn. 21, and 688 fn. 27; Universityof Dubuque, 289 NLRB at 353. The Regional Director noted that in Yeshivathe faculty had absolute authority, and in Livingstone the faculty had almostplenary control of curriculum matters. He found that Livingstone differedmarkedly from the instant case because in Livingstone all curriculum changeshad to be approved by a curriculum committee, and the administration could
not make changes in academic policy without presenting them to the cur-
riculum committee. But neither the Board nor the Court requires that a faculty
possess absolute or plenary authority in order to be found to be managerial;
the standard set forth in the Court's decision is ``effective recommendation orcontrol.'' Yeshiva, 444 U.S. at 683 fn. 17 (emphasis added). Here, the facultyeffectively controls academic matters, as its recommendations are virtually al-ways approved and the faculty directly decides some academic matters without
making recommendations to higher management. That the faculty in Living-stone had almost plenary authority, and in Yeshiva absolute authority, does notpreclude finding managerial authority where, as here, the faculty effectively
recommends and controls academic policy. Thus, that Yeshiva may have pre-sented ``an extreme case on its facts,'' as the dissent states, does not warrant
ignoring the Court's legal standard of effective recommendation or control.42Yeshiva, 444 U.S. at 690 fn. 31.43Because the petition requested only CAS faculty, and the Petitioner didnot indicate that it wished to represent the graduate school faculty without the
CAS faculty, we need not reach the issue of the graduate school faculty's sta-
tus. Therefore, with regard to the graduate school faculty, the petition is dis-
missed without prejudice.1I would affirm the Regional Director as to the nonmanagerial status of thegraduate school faculty, who have even less authority than the CAS faculty.I find it unnecessary to pass on whether the CAS faculty members are su-pervisors within the meaning of Sec. 2(11) of the Act. The Employer did not
timely raise this issue before the Regional Director. See Sec. 102.67(d) of the
Board's Rules and Regulations. I further note that the Employer did not pursue
this issue in its brief to the Board following the granting of the request for
review.2In view of the crucial significance of the umbrella committees, I find itunnecessary to pass on whether University of Dubuque, 289 NLRB 349(1988), and Livingstone College, 286 NLRB 1308 (1987), were correctly de-cided on their facts.demic affairs, and the deans or directors of the variousschools.39Nearly all recommendations on academic matters areroutinely approved by the administrative hierarchy. Al-
though some faculty recommendations are independ-
ently reviewed as they travel up the administrative hi-
erarchy, this occurs predominantly with nonacademic
rather than academic decisions. The administrative ve-
toes that the Regional Director relied on involved non-
academic matters that, as stated above, are of lesser
significance in determining managerial status. The evi-
dence in this case is insufficient to show the kind of
buffer between the faculty and the administration that
would negate the faculty's managerial status. The mere
existence of an administrative hierarchy that routinely
approves the faculty's academic recommendations is
insufficient to establish that buffer. To satisfy Yeshiva,there must be evidence that the administrators are re-
lied on for their independent review and recommenda-
tion regarding academic matters.40The fact that thefaculty does not have absolute control over academic
matters does not preclude finding managerial status.41In sum, the CAS faculty members' responsibilitiesgo beyond routine professional duties and are manage-
rial in nature, for faculty members do more than deter-mine the ``content of their own courses, evaluate theirown students, and supervise their own research.''42They exercise substantial, independent authority over
academic matters in the majority of the academic areas
identified in Yeshiva University and its progeny as im-portant to a determination of managerial authority in
colleges and universities. We find that the CAS faculty
plays a major and effective role in the formulation and
effectuation of academic policy. They are managerial
employees as defined in Yeshiva. Accordingly, weshall dismiss the petition.43ORDERThe petition is dismissed.MEMBERDEVANEY, dissenting.I would affirm the Regional Director's decision, per-tinent portions appended hereto, that the tenured and
tenure-track faculty of the Employer's undergraduate
school, the College of Arts and Sciences (CAS), are
not managerial employees within the meaning of
NLRB v. Yeshiva University, 444 U.S. 672 (1980). Itherefore respectfully dissent from my colleagues' dis-
missal of the petition.1My legal conclusions as to the CAS faculty at Lewisand Clark College are based largely on the role of the
``umbrella'' committees in the framework of the Col-
lege's academic decisionmaking. Major curricular and
other academic policy decisions are made by the um-
brella committeesÐthe Mission Planning Committee;
the Planning and Resources Council; the InterimPlanning/Self Study Committees; and the Task Force
on GovernanceÐthe College president, and the board
of trustees, and not by the faculty's constitutional com-
mittees.2The board of trustees has made many significant de-cisions based on the recommendations of the umbrella
committees. The faculty members generally constitute
a small minority on these committees. The board of
trustees in 1982 established a ``mission planning''
process to examine and plan for the overall purpose,
programs, and structure of the College. The Mission
Planning Committee was composed of approximately 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3I find support for this view of the facts in the post-Yeshiva line of casesexemplified by Bradford College, 261 NLRB 565 (1982); Cooper Union forthe Advancement of Science & Art, 273 NLRB 1768 (1985); and, most re-cently, St. Thomas University, 298 NLRB 280 (1990). Contrary to my col-leagues, I do not find these cases distinguishable on the basis that they involve
unilateral administrative action. In St. Thomas, for example, the administrationunilaterally established a law school and adopted a reorganization plan which
created and eliminated entire degree programs without the faculty's review or
approval. The St. Thomas administration's action is indistinguishable in its
magnitude and significance from Lewis and Clark College's decision here to
create a separate graduate school over the objections of the faculty. I would
find the Lewis and Clark faculty's minority participation on the umbrella com-
mittees to be comparable to the minority faculty participation on the govern-
ance committees in Cooper Union and to the absence of faculty participationon the Division Chairpersons Committee, which reviewed curricular and other
academic proposals, in St. Thomas University.4In view of this pervasive influence, I disagree with my colleagues' asser-tion that the faculty's implementation of the administration's academic deci-
sions is characaterized by a degree of independent discretion that would rise
to the level of effective recommendations or control contemplated in Yeshiva.5The MPC was initiated by the board in 1982Ð5 years prior to the Col-lege's 1987 financial crisisÐto review the mission and purpose of the College,
along with the allocation of resources. The 2 years taken to make its rec-
ommendations, and the wide-ranging scope of those recommendations, evi-
dences the fact that the MPC was not merely a response to immediate issues
confronting the College at that particular time, but rather was a chief compo-
nent of the managerial decision-making process.6Contrary to the implications of the majority decision, I do not suggest thatthe MPC and PRC acted as a substitute for the faculty committees. Rather,
although the umbrella committees themselves may not be permanent, their rec-
ommendationsÐsuch as the creation of the separate graduate school and the
new governing documents to be developed by the TFGÐare intended to be
permanent in effect when adopted by the administration.14 individuals; only one or two members were unitfaculty members. The Mission Planning Committee
made academic and program recommendations includ-
ing the creation of a separate graduate school. Al-
though the issue of a separate graduate school was not
presented to the faculty for a vote, the faculty took its
own vote, with a majority voting against it. Notwith-
standing the faculty vote, the graduate school was es-
tablished in 1984. Further, while the faculty voted in
favor of another proposal that undergraduate teacher
education be part of the undergraduate mission, neither
the faculty's curriculum committee nor the faculty as
a whole was given the opportunity to vote on the abo-
lition of the undergraduate education major and depart-
ment and the institution of the undergraduate educationminor.In January 1987 the board, without faculty input,passed two resolutions which found the existing gov-
ernance documents no longer appropriate and estab-
lished a task force on governance (TFG) to review, re-
vise, and develop new documents. The final document
was to be presented to the faculty only for an advisory
vote. Further, although the faculty passed a resolution
stating that majority approval was required for all gov-
ernance changes which affect the CAS, the board re-
jected the faculty resolution. The work of the TFG ap-
parently is ongoing.In February 1987, as a result of an unexpected fi-nancial crisis, the board's finance committee mandated
a 10-percent reduction in expenditures. The Planning
and Resources Council (PRC), 1 of 10 interim
planning/self-study committees established by the Col-
lege president, engaged in confidential deliberations,
resulting in recommendations to eliminate departments,
programs, and faculty positions, and to convert the
academic calendar from a term system to a semester
system. The president's final set of recommendations
incorporated and revised many of the PRC rec-
ommendations. The question arose whether to put the
recommendations before the faculty committees or the
faculty as a whole prior to board consideration. The
board resolved that the PRC's recommendations should
not be submitted for further review by the faculty. The
board subsequently adopted most of the president's
recommendations. As with the mission planning pack-
age, the PRC-generated changes were turned over to
the appropriate faculty committees for implementation.I agree with the Regional Director's conclusion thatwhile faculty members participate in decision-making
and implementation in various areas, their role does
not rise to the level of effective control contemplated
in Yeshiva. Administrative decision-making has notbeen infrequent or isolated; on the contrary, it has been
institutionalized and regularized.3Although the facultygoverning structure remains in effect, the faculty haseffectively been removed from the larger, and most
critical, academic policy decisions which have been
made in recent years.Moreover, although the faculty members have au-thority over day-to-day matters, such authority is either
routine or circumscribed by the administration's rec-
ommendations. On this point, I believe my colleagues
minimize the import of the decisions made by the um-
brella committees, characterizing the types of policies
they consider as distinct from those considered by the
faculty. Although the implementation of policies by the
faculty may be distinct, the umbrella committees frame
the administrative agenda for the college and define
day-to-day matters and are thus a pervasive presence
in critical decisions made by the faculty.4I also believe my colleagues set out a strained dis-tinction between ``academic policies,'' purportedly
controlled by the faculty, and, ``financial viability and
long-term planning,'' controlled by the administration.
The mission planning process included examination of
a wide variety of curricular matters as part of its plan-
ning for the overall purpose, mission, programs, and
structure of the institution.5The interim planning/self-study process involved programmatic changes and the
restructuring of limited academic resources. Further, as
the majority notes, the basic charge of the PRC was
to address the question: ``What should we teach and
to whom in the coming decade?'' In this type of con-
text, it cannot be reasonably argued that the PRC's
role is limited to financial, as opposed to academic,
policy-making.6 165LEWIS & CLARK COLLEGE2It appears that the division head positions are not filled atthis time.3Several of the academic officers hold faculty rank: acting CAS associatedean Hart holds academic rank as a tenured professor of English; associate
provost Baxter holds rank as a tenured associate professor; acting graduate
dean Bullard has a joint faculty appointment and thus may return to her
tenured professorship when she no longer serves as an administrator; and both
of the assistant graduate deans have faculty appointments. Some of these ad-
ministrators teach courses while serving in an administrative capacity.On the broader issue of whether faculty membersare managerial employees and therefore exempt from
the protections of the Act, I believe the Yeshiva case
presented an extreme case on its facts of absolute fac-
ulty authority over virtually all academic and nonaca-
demic matters alike. There are wide variations, how-
ever, in the comparative authority of faculties and ad-
ministrations in different academic institutions. Thus, I
do not believe that the facts of Yeshiva provide thebest standard on which to judge other cases. A broad
application of the managerial exclusion to institutions
of higher education effectively removes a whole cat-
egory of employees from the protection of the Act;
faculty members at most colleges and universities ex-
ercise some policy-making functions. In those cases
where it is clear that the faculty members exercise less
managerial authority than the Yeshiva faculty, I believethe statute should be construed to emphasize inclusionemployee choice.APPENDIX4. Managerial IssueThe Petitioner seeks to represent the following bargainingunit:All tenured and tenure-track faculty of the Employer'sundergraduate school, the College of Arts and Sciences
(CAS), but excluding employees on administrative or
staff contracts; adjunct faculty, CAS, graduate school
faculty; and law school faculty.The Employer asserts that the CAS faculty sought aremanagerial employees. If they are not found to be managers,
the Employer argues that CAS faculty standing alone con-
stitute an inappropriate unit, and that the only appropriate
unit is one which combines the tenured and tenure-track fac-
ulties of the CAS and the graduate schools. In its brief, the
Union indicated that it would not oppose inclusion of the
graduate faculty and stated that it takes no position on this
issue.The Employer is a private liberal arts institution located inPortlands Oregon and is composed of three separate units:
the CAS, the graduate school and the law school. The parties
stipulated that the law school faculty should be excluded
from the bargaining unit inasmuch as they share no signifi-
cant community of interest with the faculty of the other two
units. there are approximately 1500 undergraduate students,
750 graduate students, 95 tenured and tenure-track CAS fac-
ulty and 10 nonsupervisory tenured and tenure- track grad-
uate school faculty. Ultimate authority for establishment of
the general, educational, and financial policies of the Em-
ployer is vested in the board of trustees (herein board). The
president sits on the board and serves as chief executive offi-
cer. Reporting directly to the president are the
provost/executive vice-president (herein provost), the
Employer's chief academic officer; the law dean; and the
vice president for institutional advancement. Reporting to the
president through the provost are the CAS dean, the graduate
dean, the dean of international education, the vice president
of student affairs, the vice president of business and finance,the director of gender program, the director of science andsociety program, the assistant provost and director of
planning/analytical studies, the director of the Watzek library
and academic computing, the director of information sys-
tems, the registrar, and the director of cultural arts. Reporting
to the vice president for institutional advancement are several
positions, including those of director of academicgrants/corporate foundation giving, assistant treasurer, and di-
rector of alumni relations. Reporting to the vice-president of
business and finance are the director of management and
budgets, the controller, and the assistant treasurer, to each of
whom several administrative and/or support staff report. Re-
porting to the CAS dean are the associate dean, the directors
of the core program, the division heads,2and the director ofathletics. Each CAS department is headed by a department
chair. When the division head positions are filled, the chairs
report to the CAS dean through the appropriate division
head; otherwise, they report directly to the dean. Reporting
to the graduate dean are two assistant deans, the director of
the core program, the director of continuing professional
studies/continuing education, the director of the Northwest
writing Institute, and five program directors, each of whom
is responsible for one of the five graduate programs.3Theparties stipulated that the following positions should be ex-
cluded from any unit found appropriate by virtue of the su-
pervisory authority possessed by the incumbents: deans, as-
sistant deans, associate deans, assistant provost, provost,
graduate school program directors, director of athletics, di-
rector of women's athletics, and the undergraduate division
heads. The parties further stipulated that the director of the
Northwest Writing Institute and the director of continuing
professional studies/continuing education be excluded due to
the fact that the incumbents do not hold faculty status and
therefore do not share a community of interest with the peti-
tioned-for employees. The parties stipulated that the fol-
lowing should be excluded from the unit because their jobs
are administrative in function and because the incumbents do
not possess tenured or tenure-track faculty status: the director
of culture and arts, the director of information systems, the
director of the library, the director of the math skill center,
and the director of the writing center. The parties stipulated
that the directors of interdisciplinary minors, the director of
gender studies, the director of science and society program,
and the director of forensics should be included in the unit
because these jobs are held by tenured or tenure-track faculty
who do not possess supervisory authority and who share a
community of interest with the petitioned-for employees. The
parties stipulated that the co-directors of the CAS core pro-
gram should be included when those positions are held by
tenured or tenure-track faculty members in light of a shared
community of interest. The parties stipulated that the CAS
department chairs are not statutory supervisors and therefore
should not be excluded should a unit of faculty be found ap- 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4As clarified by witness testimony, administrative officers serving on CASconstitutional committees as ex officio members do not have voting rights.Witness testimony further indicates that on at least some of the subcommitteesof the CAS constitutional committees, administrators do vote.5No evidence was presented with respect to specific instances of such cases.propriate. Inasmuch as the record supports the parties' stipu-lations, I shall accept them.Each unit of the institution has one elected faculty rep-resentative who attends board meetings in an advisory, non-
voting capacity; such faculty observers are excluded from the
executive session which usually follows the board meeting.
Between board meetings, the board conducts its business
through its standing and ad hoc committees and its executive
committee. There are no faculty on the two board ad hoc
committees: the trustee governance oversight committee.
which reviews documents received from the task force on
governance (TFG), and the investment divestiture committee.
Voting faculty representatives, elected by the faculty, sit,
along with voting representatives of other constituencies, on
the following board standing committees: academic and stu-
dent affairs; finance; institutional advancement; physical
plant; and religious affairs. In no case do faculty constitute
a majority of the voting committee members. There also are
a graduate school standing Committee, with graduate faculty
representation, and a law school standing committee, with
law faculty representation. There is no faculty representation
on the board's audit or board development and assessment
standing committees. A faculty member testified that one of
the board committees on which he served met twice in a
two-year period, and two board subcommittees on which he
served did not meet at all.Until 1984, the undergraduate and graduate programs oper-ated as one administrative unit. In fall 1984, the board man-
dated the creation of the graduate school as a separate semi-
autonomous administrative unit, despite the fact that a major-
ity of the combined faculty voted against such an act. A new
dean's position, the graduate school dean, was created and
graduate programs and their faculty were transferred to the
graduate school unit. Following the creation of the graduate
school, the constitution, which sets forth the policies and pro-
cedures for academic governance of the college, has contin-
ued to apply, with certain exceptions to be discussed below,
to the CAS faculty. The graduate faculty are governed, in
part, by interim policies and procedures adopted by the board
in December 1984 and revised by it in April, 1986. While
faculty input into the creation of these interim procedures
was solicited, the board-adopted interim procedures represent
a compromise package. Interim procedures serve as an in-
terim constitution for the graduate faculty and provide,
among other things, that major curricular, personnel and
budgetary decisions of the graduate school shall be reviewed
by the graduate faculty as a whole. There is no date certain
upon which the interim procedures are to expire, although it
is envisioned that these eventually will be superseded by a
permanent graduate school constitution. As to matters not
specifically addressed by the interim procedures, such mat-
ters are governed by existing practice as outlined in the CAS
constitution or other documents, unless superseded by proce-
dures or policies developed by the graduate school during the
interim period.The CAS constitution sets forth six constitutional CAScommittees, on all of which the undergraduate faculty mem-
bers, elected by the faculty, constitute a majority of the vot-
ing members.4The committee chairs are selected by majorityvote of the committee members. As described in the constitu-tion, the admissions and financial aid policy committee
(AFAPC) has as members four nonvoting administrators, five
faculty and two students, and has as its purpose the formula-
tion and review of policies governing student admission and
financial aid. It has subcommittees on scholastic standing,
awards, and merit awards. The budget advisory committee
(BAC) has as members four nonvoting administrators and six
CAS faculty and is to recommend policies and procedures in
budget matters, to interpret to faculty the implications of
such policy, and to cooperate with the president in imple-
menting the policies established by the board. The faculty
personnel advisory committee (FPAC) has as members four
nonvoting administrators and six faculty, and is to develop
and recommend policy and procedures in matters pertaining
to faculty personnel, to work with the president to implement
the policies and procedures in this area, and to advise the
dean and president with regard to the recommendations of
department chairs relative to vacancies and additions re-
quested. It has subcommittees on benefits, affirmative action,
faculty research, faculty review policy, and sabbaticals. The
curriculum committee is composed of four nonvoting admin-
istrators, fifteen faculty, and three students, and is to consider
211 aspects of the CAS educational program and to formu-
late recommendations concerning these programs. It has sub-
committees on the core program, honors, overseas and off-
campus programs, writing, and the Burlington Northern
grant. The faculty council is composed of seven faculty and
is to provide a mechanism for the formulation of faculty
opinion on any matter concerning the welfare of CAS. It also
screens commencement speakers, approves administration-
proposed faculty appointments to various committees, and
serves as the hearing body in faculty dismissal-for-cause
cases.5The faculty executive council is composed of thechairs of the other constitutional committees and the CAS
dean and is to coordinate and communicate the committee
work of the faculty.In addition to its constitutional committees, the CAS hasseveral standing committees, one of which, the advancement,
promotion and tenure committee (herein review board), is
charged with the review of faculty candidates for promotion
or tenure and, in certain cases, advancement within rank.
Meetings of the CAS faculty as a whole, chaired by the CAS
dean, are held once a month, at which time matters referred
for action to the faculty bythe constitutional committees are
debated and voted upon.The graduate school interim procedures specify the grad-uate standing committees, which are the curriculum com-
mittee, the faculty personnel committee, and the committee
for promotion and tenure. The curriculum committee and the
faculty personnel committee are committees of the whole; the
committee for promotion and tenure is composed of the grad-
uate dean, three tenured graduate faculty members elected by
the graduate faculty, and one academic or practitioner from
the outside community. Eight of the thirteen tenured graduate
faculty hold joint administrative/faculty positions, serving ei-
ther as acting dean, assistant dean, or program director, all
of which are excluded supervisory positions. In addition, this
academic year there are five tenure-track graduate faculty on 167LEWIS & CLARK COLLEGE6While the Employer contends that the curriculum committee does not havethe authority to pass on the deletion of departments, the foregoing constitu-
tional language clearly indicates that the abolition of departments of instruction
is a matter properly within the jurisdiction of this committee.campus. According to the interim procedures, for voting pur-poses, the graduate faculty consists of the graduate school
dean, one librarian to be designated by the director of the li-
brary, the president, and all those holding at least a half-time
faculty and/or administrative appointment in one of the grad-
uate programs. Thus, the composition of those committees
which are committees of the whole can vary from year to
year in terms of whether nonsupervisory tenured and tenure-
track faculty constitute a majority of the voting members. As
no information was provided to establish the number of ad-
junct faculty, if any, who hold at least half-time positions,
the exact relative voting composition of this year's cur-
riculum committee and faculty personnel committee cannot
be determined. Theoretically, even assuming that this year,
all faculty eligible to vote are tenured or tenure-track and all
faculty shown as holding such positions work at least half-
time, then, at best, the voting composition of the committees
of the whole is ten persons who are excluded from any bar-
gaining unit (graduate dean, two assistant deans, five pro-
gram directors, one librarian, and the president) and ten non-
supervisory tenured and tenure-track graduate faculty. Hence,
even under the most Liberal analysis, the nonsupervisory
tenured and tenure-track faculty do not constitute a majority
of these faculty-wide committees. Moreover, there are no
nonsupervisory graduate faculty on this year's committee onpromotion and tenure. Among the graduate ad hoc commit-
tees, supervisory graduate faculty comprise a majority on the
leadership committee and the faculty search oversight com-
mittee, and constitute a minority on most of the other ad hoc
committees. The admissions committee is an administrative
committee composed of program directors.The graduate curriculum committee has the responsibilityfor generating, reviewing, evaluating, and making rec-
ommendations concerning any curricular matter or issue re-
lating to the graduate academic programs. he graduate dean
decides the final disposition of all graduate curricular rec-
ommendations subject to the review and authority of the pro-
vost, president, and board. The graduate faculty personnel
committee generates, reviews, or evaluates and makes rec-
ommendations to the graduate dean concerning matters of
graduate faculty hiring, academic freedom, sabbatical leaves,
research grants and other personnel matters within the grad-
uate school except those specific matters and duties which
are reserved to the graduate faculty committee for promotion
and tenure. The dean forwards such recommendations, along
with her own, to the president through the provost. The grad-
uate faculty committee for promotion and tenure conducts all
major graduate faculty reviews, including those for pro-
motion and tenure, and forwards its recommendations to the
graduate dean, who makes her own recommendations to the
president through the provost. The graduate faculty as a
whole meets periodically to discuss policies and procedures
relating to the graduate school, to conduct internal business
which does not come within the specified jurisdiction of its
standing committees, and to evaluate proposals from the var-
ious graduate committees.Curriculum and Recent DevelopmentsThe CAS faculty constitution states, at Article V, thatcommittees dealing with degrees, requirements for degrees,
and creation or abolition of departments of instruction are
among the committees deemed ``constitutional committees.''The constitutional charge to the curriculum committee is to``consider all aspects of the educational program of the col-
lege ... and to formulate recommendations concerning

these programs to be presented to the Board of Trustees for
adoption and establishment.'' Pursuant to constitutional lan-
guages the committee is to consider all proposals for ``earned
degrees ... and the requirements for them,'' ``the establish-

ment of educational programs,'' and ``the academic calendar
and schedule,'' and is to ``review all courses offered . . . to
include additions, deletions and alterations.'' Under the com-
mittee's procedures, the constitution indicates that the cur-
riculum committee is to consider proposals to change by ad-
dition, deletion, or alteration, the types of degrees offered, re-
quirements for degrees, departments of instruction, additional
courses, and major changes in the calendar and schedule,
among other items.6According to the constitution, the ac-tions of the curriculum committee regarding minor
changesÐwhich include such routine matters as changes in
course number or nameÐare reported to the faculty and are
accepted as binding unless the faculty wishes to put the ac-
tion to a vote, and a majority of the faculty vote against the
committee's action. Recommendations of the committee re-
garding major changes, such as changes in degrees and re-
quirements for degrees, departments of instruction, and the
academic calendar, are reported to and voted upon by the
faculty and, if approved, are forwarded for approval to the
CAS dean, who in turn makes a recommendation on the
issue through the provost to the president; the president in
turn recommends to the board. There is no evidence that on
those major curricular issues recommended to and approved
by the faculty, the faculty was overturned at a higher level
of authority. There is evidence, however, that in the recent
past, as will be more fully discussed below, certain major
curricular issues which, under the language of the constitu-
tion, properly are within the domain of the curriculum com-
mittee have been prevented, through board action, from
reaching the appropriate faculty committee and the faculty as
a whole for action.Mission planning (level I) was a board-initiated processundertaken in the early 1980's for the purpose of examining
and planning for the overall purpose and mission, programs,
and structure of the institution. Several mission planning
committees were created to this end. The primary or um-
brella mission planning committee had 11 members, two of
whom were faculty. The subcommittee which drafted themission planning statement had minority faculty rep-
resentation during its initial stages and no faculty rep-
resentation during its final stages. During the mission plan-
ning process, faculty input was solicited through fora and ad-
visory votes. The record is vague or silent with respect to
whether the faculty's input effectively determined the final
mission planning proposals. The creation of the graduate
school as a separate administrative unit was not presented to
the faculty for a vote, although it was an outcome of the
mission planning process; the faculty nevertheless put this
issue to a vote, and a majority voted against the plan, as
noted earlier. Certain of the final curriculum-related pro-
posals that were put before the faculty by the administration 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
were supported by majority faculty votes, such as the pro-posal to convert the school of music to a department. While
the faculty voted in favor of the broad proposal that under-
graduate teacher education should be part of the under-
graduate mission, it appears that neither the curriculum com-
mittee nor the faculty as a whole was given the opportunity
to vote on the abolishment of the undergraduate educationdepartment and major and the institution of an undergraduate
education minor, which actions were an outcome of the mis-
sion planning process. The mission planning statement was
adopted by the board in May 1984 despite the fact that the
faculty had deferred to a later date further consideration and
action on it.Once the mission planning package was adopted by theboard, it turned over to the appropriate faculty committees
the implementation of the resolutions and the consideration,
appraisal, and implementation of a number of ``suggestions''
which had resulted from a mission planning subcommittee's
deliberations. It was the faculty, through departmental action
and curriculum committee review, which revised the music
school curriculum and implemented the conversion of the
music school to a department. With respect to the abolish-
ment of the undergraduate education major and the institu-
tion of an undergraduate education minor, it was the faculty
teaching elementary education courses who devised the
modifications of curriculum necessary to develop the new
minor; upon approval by the entire teacher education faculty,
these modifications were transmitted to the curriculum com-
mittee for review. Witness testimony established that with re-
spect to a variety of curricular matters generated by the
board-adopted package, it was the faculty and/or the cur-
riculum committee which devised the actual revisions, devel-
oped the curriculum plan, or otherwise developed the specific
means by which the resolutions or suggestions were to be
implemented. With respect to certain of the suggestions, the
curriculum committee decided, upon review, to retain the
current policies without change, as for example, in the mat-
ters of the suitable ceiling on the number of courses required
for majors and the ceiling on the number of credits required
in certain situations.In January, 1987, the board, without faculty input, passedboard resolutions 9 and 10. In resolution 9, the board found
that the existing governance documents no longer were ap-
propriate for a variety of reasons and adopted a Policy on
Governance, rescinding or repealing any policy, procedure or
other document to the extent it was inconsistent with the Pol-
icy. The Policy defines the authority and responsibility of the
board, president, senior executive officers, executive officers,
administrative officers, and faculty, and states that the gen-
eral educational policy defining the nature, shape and char-
acter of the institution is expressed in the Statement of Mis-
sion, as adopted by the board in May 1984. The resolution
authorizes the president to promulgate interim procedures of
operation as necessary until new governance documents and
procedures are prepared and enacted. Based on its finding
that the evolution of the institution from an undergraduate
program to an institution including both a law school and a
graduate school had created a need for institution-level poli-
cies, procedures, and governance documents in certain areas,
the board, in resolution 10, established a task force on gov-
ernance documents (TFG) to review, revise, and develop
governance documents. According to the resolution, theboard created the TFG because there was no pre-existingcommittee with both representation of all appropriate con-
stituencies and the expertise on all relevant facets of this
task. The TFG is responsible to the president and is to pre-
pare draft policies and procedures in the areas outlined by
the board. While CAS and graduate faculty serve on the
TFG, they do not constitute a majority of the voting mem-
bers. The provost is given the power to establish task force
subcommittees and to appoint members to these subcommit-tees. It appears that CAS and/or graduate faculty do not con-
stitute a majority on any of the TFG subcommittees, includ-
ing the one revising the faculty handbook. The resolution
calls for draft proposals to be made available to faculty
through the appropriate faculty committees and for faculty
input to TFG through these committees. The TFG is charged
with incorporating those faculty ideas and concerns which it
feels will help the documents. When the TFG completes its
final proposed document, that document is to be presented to
the full voting faculty of each unit for an advisory vote only.
In November, 1987, the CAS faculty passed a resolution stat-
ing that approval by a majority of the CAS faculty is re-
quired for all governance changes which affect the CAS and
requesting that the president respond to the resolution indi-
cating that he will not forward to the board any rec-
ommendation regarding institutional governance which does
not have the support of the individual faculties of the three
units. The faculty resolution was rejected by the board as
being inconsistent with its earlier directives; in rejecting the
resolution, the board noted that ``not only the pressure of the
ongoing accreditation review, but also the urgency of fiscal
and legal concerns indicate this matter needs to be brought
to closure this year.'' Once the board adopts new institution-
level governance items, each unit will be expected to bring
its policies, procedures and governance documents into com-
pliance.At around the same time that board resolutions 9 and 10were passed, the president established several interim
planning/self-study committees, the primary committee being
the planning and resources council (PRC). The faculty mem-
bers to PRC were appointed by the administration with the
concurrence, in the case of CAS faculty, of the Faculty
Council. Serving as PRC members are four undergraduate
faculty members, one of whom serves as committee chair;
one graduate faculty member; one law faculty member; and
4 administrators. According to the committee's draft charge,
all of these members have a vote except the chair. The grad-
uate faculty representative, Michael Stark, who was ap-
pointed to the committee by the graduate school dean and as-
sociate dean, was a graduate school program director during
the relevant period, 1986±87, a position excluded by stipula-
tion of the parties due to its supervisory nature. Thus, it
would be inappropriate to include him amongst the voting
faculty contingent. In light of the foregoing, it is clear that
CAS and graduate faculty did not, and do not, constitute a
majority of the PRC voting members. The planning/self-
study committees were established in part to prepare for re-
accreditation by the Northwest Association of Colleges and
Schools by engaging in a planning and self-study process
covering every aspect of the institution. It appears that on
most of the other planning/self-study committees, non-
supervisory tenured and tenure-track CAS and/or graduate
faculty are not a majority of the voting members. The plan- 169LEWIS & CLARK COLLEGE7A CAS committee had studied the issue of a computer science departmentand had concluded that such a department and major should be established;
this recommendation was to be submitted to the curriculum committee for con-
sideration and, pursuant to constitutional procedures, eventually to the faculty
for a vote. However, such action was preempted by the action of the president
in taking his recommendations directly to the board.8Thus, for example, the CAS curriculum committee currently has before itthe task of devising the means by which the semester system will be imple-
mented by the CAS.ning assumptions which guide the planning/self-study processwere developed by the administration. PRC was to deliberate
upon a variety of matters, including academic program en-
hancement, elimination, reduction, or retention, and to make
advisory recommendations on such matters directly to the ad-
ministration through the president's planning and budgeting
team (PPBT), a body created by the president which has mi-
nority faculty representation, appointed by the administration.
To aid in the formulation of its recommendations, PRC re-quested that department chairs submit information in the
form of planning reports.Around late February, 1987, the institution found itselffacing an unexpected financial crisis and the board's finance
committee mandated a 10% reduction in the expenditure
base. As a result, PRC was asked to focus first on areas that
they might recommend for reductions or elimination over the
next several years. Pursuant to its charge, the deliberations
of PRC were confidential; neither the faculty as a whole nor
any of the CAS faculty constitutional committees or the
graduate faculty committees were informed of the specific
matters under consideration nor provided an opportunity for
debate or recommendation. PRC's recommendations were
forwarded to PPBT, which made its own recommendations
on each item, some of which differed from the PRC rec-
ommendations. Both sets of recommendations went to the
president. Around late May, 1987, the president held a meet-
ing of the faculty at which, for the first time, the PRC rec-
ommendations were made public. These included such pro-
posals as the elimination of the CAS religious studies depart-
ment, the abolishment of the CAS health and physical edu-
cation department, the creation of a program of computer-
across-the-curriculum rather than the planned creation of a
CAS major in computer science, and other actions affecting
a number of faculty in various CAS academic departments;
the elimination of the graduate program in educational ad-
ministration as well as the elimination of an additional two
graduate faculty positions; and the conversion of the aca-
demic calendar from a term system to a semester system.
Following public announcement of the recommendations,
members of PRC and the administration made themselves
available for meetings with affected and/or concerned com-
munity members, including faculty. Apparently as a result of
some of the opinions and arguments forwarded by the com-
munity, the president's final set of recommendations which
subsequently issued contained revisions of certain items; for
example, the recommendation to eliminate the religious study
department was changed to a recommendation to retain the
department but to conduct an external peer review of that de-
partment and the recommendation to eliminate the edu-
cational administration program was changed to a rec-
ommendation to retain the program but to reduce total grad-
uate staff by four faculty. Certain other recommendations,
such as the recommendations to abolish the health and phys-
ical education department, to establish a computer-across-the-
curriculum program rather than the planned computer science
program, to change to a semester system, and to reduce fac-
ulty in particular departments, thereby affecting the curricular
emphasis and offerings of such departments, were retained.
In the June 8, 1987 cover letter to the community by which
he transmitted his recommendations, the president noted that
the basic PRC charge had been programmatic and edu-
cational in character and that PRC had been asked to addressthe question ``what should we teach and to whom in thecoming decade.'' The president stated that ``within this con-
text, the PRC is making recommendations on areas for main-
tenance and enhancement as well as areas for elimination and
reduction.'' He noted that the PRC recommendations are
educational in nature and attentive to issues such as centrality
to mission, quality of faculty, quality of library holdings, and
student demand and that the larger issues of cost and com-
munity impact were weighed by the PPBT and the president.Following the issuance of the president's recommenda-tions, the question arose as to whether such recommendations
should not be put to the faculty committees or the faculty as
a whole for action prior to board consideration of the pack-
age. This question was answered by board resolution 29,
adopted in July, 1987. In that resolution, the board noted that
the president had initiated a planning process and that the
planning body had been examining program priorities in the
CAS and the graduate school in light of current information
on available resources; found that there was need to imple-
ment programmatic changes and restructure academic re-
sources within those units in light of pressing fiscal prob-
lems; and directed that PRC's recommendations not be sub-
mitted for further review and comment by the constitutional
committees, the graduate faculty committees, or the faculty
as a whole of either unit, but rather that these recommenda-
tions be presented ``directly and expeditiously'' to the board
by the president, along with his recommendations, for board
review and action. Testimony of the provost confirms that
the effect of this resolution was to remove from consider-
ation by the curriculum committees and the faculties as a
whole matters under consideration by PRC which, under the
constitution and the interim procedures, properly are within
the domain of those faculty bodies.7Subsequently, the boardendorsed and adopted most of the president's recommenda-
tions. The changes thus mandated by the board have been
forwarded, as appropriate, to the proper faculty committees
for implementation.8Degree RequirementsThe faculty of each unit determines the degree require-ments for the degrees each offers. In the case of the CAS,
it is the CAS curriculum committee which recommends to
the faculty with respect to matters involving degree require-
ments; upon faculty approval, the action follows the normal
course through the administrative hierarchy for approval.
With respect to the graduate school, it is the graduate cur-
riculum committee which recommends on such matters to the
graduate dean; the recommendations of the committee and
the dean then follow the route earlier described. No evidence
was presented to suggest that CAS or graduate faculty action
on degree requirements has been overturned at a higher level. 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Among the faculty making such decisions are the program director and theadministrators who teach in the program.Course Content, Assignment and Grading/Teaching Methodand LoadCourse content is determined by the respective facultiesand their curriculum committees. Teaching assignments of
particular courses are decided by faculty consensus. The
method by which a course is taught and graded is determined
by the faculty members. A student wishing a grade change
must first go to the professor, although the professor's deci-
sion can be appealed to the administration. In the one exam-
ple provided, an appeal taken of the professor's decision in
a grade change matter resulted in the professor's determina-
tion being upheld by the department chair and the acting
dean of students. It is the individual faculty member teaching
a course who grants or denies student requests for an incom-
plete grade or for a pass/fail grading basis. The general CAS
and graduate faculty workload requirement policies are deter-
mined by the administration of the unit rather than by the
faculty.Graduation RequirementsThe CAS curriculum committee is charged with consid-ering and recommending to the CAS faculty on changes af-
fecting CAS graduation requirements; upon approval by the
faculty, the recommended action is forwarded to the dean,
provost, president and board for approval and adoption, al-
though some recommendations have been implemented upon
dean approval. For a senior graduating with a major in a par-
ticular department, the department chair signs off on a form
required by the registrar's office, thereby affirming that the
student has fulfilled the departmental requirements for the
major. Shortly before commencement, the registrar's office
circulates to the CAS departments a list of all graduating stu-
dents, which list is adopted through what appears to be a
routine vote by the faculty as a whole.The graduate curriculum committee recommends to thegraduate dean with respect to graduation requirements for the
graduate school. No evidence was presented to suggest that
such recommendations have been overturned by higher ad-
ministration.Scholarship RecipientsThe faculty-dominated CAS admissions and financial aidpolicy committee (AFAPC) formulates and reviews policies
governing CAS student financial aid, including athletic and
merit awards. The faculty-dominated merit awards sub-
committee makes recommendations concerning proposed and
existing merit award programs. Another subcommittee, the
awards subcommittee, makes the individual determinations
within policy as to the amount of aid given to a student.
There are three administrators and two faculty members on
this subcommittee; according to witness testimony, the ad-
ministrators have voting rights.Unlike the CAS, the graduate school has little or no schol-arship monies available. When such funds are available, the
faculty members of the program for which the funds are re-
served determine which students will receive the aid.9Stu-dent loan decisions are made by the financial aid office with-
out faculty input.Admission Standards/RecruitmentCAS admissions standards are recommended by theAFAPC to the president; the president always has approved
such recommendations as presented. CAS faculty are not in-
volved in the actual interviewing of prospective students or
the application of the admissions standards to individual
cases, nor are they significantly involved in recruitment ac-
tivity.Graduate admissions standards are considered and rec-ommended by the graduate curriculum committee to the
dean, who recommends in turn to higher administration, as
described. The admissions policies thus established are im-
plemented by the admissions committee, composed of all
program directors. Graduate faculty screen student applicants
and recommend to the admissions committee; such faculty
recommendations have, on occasion, been overruled by the
admissions committee. While all graduate faculty may be in-
volved in interviewing applicants, only the program directors
are significantly involved in recruitment activities.Retention Policies/Scholastic StandingThe formulation and review of CAS student retention poli-cies and standards based on scholastic standing are per-
formed by the AFAPC. Grade point average is one criterion
used to assess a student's standing. The grade point average
policy is recommended by the AFAPC and the curriculum
committee to the faculty and decided by the faculty. It is the
scholastic standing subcommittee which implements the poli-
cies and performs the case-by-case reviews of students not
meeting the academic policy standards. There are two fac-
ulty, one student and three administrative members on this
subcommittee; the record is unclear as to whether the admin-
istrators have voting rights.Retention policies for graduate students are determinedthrough the graduate curriculum committee with the rec-
ommendations of the program directors.Class/Student Body SizeThe CAS faculty does not effectively determine the sizeof the entering class. With respect to the size of individual
classes, prior to registration, the department places an enroll-
ment ceiling on each of its classes. Additional students may
be enrolled in a full class upon permission of the professor.In certain of the graduate programs, the graduate facultyare involved in setting upper limits for student enrollment
due to constraints imposed by staff and resources.TuitionNeither the CAS nor the graduate nonsupervisory facultyare involved in the setting of tuition levels.Student Honors, Awards and InternshipsEach CAS department decides at the department levelwhether to propose a departmental honors program; in those
departments with such programs, it is the faculty of the de-
partment which nominates to the honors subcommittee of the
curriculum committee the individual student candidates for
honors. In no instance have the departmental rec-
ommendations been overruled. In addition, the honors sub-
committee, which appears to be composed predominantly of 171LEWIS & CLARK COLLEGE10In November, 1985, FPAC forwarded to the acting dean its rec-ommendations regarding position requests for the following academic year.
Prior to action by the dean, one of these requests was withdrawn by the de-
partment; of the 10 remaining FPAC recommendations, the dean agreed with
four and disagreed with six, without discussion with FPAC. Higher administra-Continuedfaculty, determines which individual students will receivespecific honors awards.The record is silent regarding graduate student honors orawards. There are teaching internships available through the
graduate teacher education program. The program faculty ar-
range the internships with the participating schools. The de-
termination as to which graduate students shall intern is
made by a faculty committee.Off-Campus and Overseas ProgramsThe Employer offers off-campus and overseas programs.The overseas and off-campus study subcommittee of the
CAS curriculum committee, on which CAS faculty appear to
be a majority of the voting members, makes recommenda-
tions regarding the location of such programs, interviews fac-
ulty members who wish to lead overseas groups, and makes
recommendations through the curriculum committee to the
administration regarding the appointment of particular faculty
members to such assignments. During a recent three-year pe-
riod, no recommendation of the subcommittee was overruled
by the administration.The graduate school offers courses at off-campus loca-tions; such programs are taught by both the regular and the
adjunct graduate faculty. The program directors work with
the faculty in assigning particular faculty members to the off-
campus programs.SabbaticalsCAS faculty requests for sabbaticals are submitted to thefaculty-dominated sabbatical subcommittee of FPAC for re-
view and rank-ordering. The subcommittee's recommenda-
tions are forwarded to the full FPAC, which in turn forwards
its recommendations through the dean to the provost and
president. There is no evidence that any faculty committee
recommendation regarding sabbatical requests has been over-
ruled by the administration.Graduate faculty sabbatical requests are ranked by thegraduate faculty personnel committee, utilizing the same cri-
teria applied by the CAS. The record is silent with respect
to the effectiveness of the committee's recommendations on
such requests.Research Funds and GrantsThe individual faculty member determines his/her own re-search projects. The CAS faculty member seeking internal
funding applies through the faculty-dominated research sub-
committee of FPAC, which assesses such requests and rec-
ommends to FPAC. FPAC in turn recommends to the dean.
In all cases, the dean has accepted such recommendations.
The record is silent as to the amount of internal research
funds available. Recently, there was an opportunity for one
faculty member to be forwarded by the institution as
anominee for an NEH fellowship; a faculty-dominated com-
mittee, including faculty representatives of CAS and the
graduate school, was created to review faculty applicants'
proposals and to recommend which faculty member should
be chosen as the institution's nominee In that case, the com-
mittee's recommendation was accepted by the administration.According to the interim procedures, the graduate facultypersonnel committee evaluates and recommends to the ad-
ministration on graduate faculty requests for internal researchfunds. No evidence was presented regarding the amount ofsuch funds available nor the effectiveness of the committee's
recommendations.Reduction-in-Personnel PoliciesAs a result of faculty deliberation and action, on February14, 1985, the CAS faculty approved a working principles
policy which set forth the criteria by which faculty reduc-
tions in force would be accomplished; this document subse-
quently was accepted by the president. On May 5, 1985, the
graduate faculty approved its own set of reduction-in-force
criteria. On July 1, 1987, the board adopted resolution no.
30, in which, in essence, it rejected the faculty-passed criteria
by which reductions in force were to be accomplished on the
grounds that these ``are not acceptable to the Board, which
finds them inappropriate to the present circumstances and
lacking in desired institutional uniformity, clarity and ade-
quate means to preserve the quality, content and vitality of
retained programs ....'' The board noted that the ``press-
ing financial problems and a need to balance budgets'' had
necessitated the future termination of academic positions and
directed the president to develop and present to the board a
uniform institutional set of procedures and criteria to be ap-
plied in achieving academic personnel reductions within pro-
grams affected by board-mandated reductions, reorganiza-
tions, or eliminations. It appears that no such institutional set
of procedures had been developed and adopted as of the
hearing.HiringIn consultation with the director of personnel, the CAS de-partment chairs participate in the interviewing and hiring of
departmental clerical employees. CAS faculty participate on
search committees for many administrative positions and
constituted a majority on the CAS dean search committee.
The process of hiring replacement adjunct faculty is per-
formed primarily at the department level. If the post needsto be filled only for a short period of time, such as a term,
the department chair interviews adjunct applicants and may
consult with other department faculty prior to forwarding a
recommendation to the dean. If the position must be filled
for a longer period of time, as for a year-long replacement,
the department chair forms a mini-search committee of the
chair and two other faculty members which, after reviewing
applicants, makes a recommendation to the dean. The evi-
dence presented with respect to specific hiring recommenda-
tions for adjunct positions establishes that in those particular
instances, the departmental recommendations were approved
by the administration. The record is devoid of any indication
that there have been instances in which such recommenda-
tions were overruled by the dean.When a CAS tenured or tenure-track faculty position be-comes available, a vacancy is declared by the department
chair and presented to FPAC for approval. FPAC rec-
ommends on the matter to the CAS dean, who may or may
not approve the position.10Upon approval of the vacancy, 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion concurred with the dean's recommendations. The current FPAC has rec-ommended adding a psychology position; the CAS dean has opposed this rec-
ommendation, but no final administration decision had been made as of the
hearing.the department chair initiates the search by establishing asearch committee comprised of two faculty from the depart-
ment conducting the search, one faculty member from the di-
vision, and one faculty member from outside the division.
The search committee proposes the method of advertisement
and the job description to FPAC for approval. The search
committee then reviews applications and forwards to the
CAS dean its choices of applicants it wishes brought to the
campus for interview. When the applicant is on campus, the
search committee interviews him/her, as do the dean, provost
and/or president. In addition, the applicant may be inter-
viewed by members of any of the other constituencies and
usually is expected to make a presentation to the community.
Upon completion of this process, the search committee for-
mulates it final recommendation for hire which it forwards
to the dean. The dean may accept or reject the recommenda-
tion. Both the dean's and the search committee's rec-
ommendations are forwarded to the provost for her rec-
ommendation and then forwarded to the president. Analyzing
record evidence on the hiring issue in light of witness testi-
mony, it appears that for the three academic years com-
mencing 1984-85, the search committee's first choice for a
CAS tenured/tenure-track position or other recommendation
was accepted by the administration in all but one instance.
In the rare case where the committee was deadlocked, the
administration invoked the affirmative action policy to decide
the matter; this policy had been developed by FPAC and ap-
proved by faculty vote, then approved by the administration.
Several faculty members testified regarding their experiences
in serving on search committeesprior to the 1984 academic
year; out of a number of such searches, there was only one
instance in which the committee's recommendation was
overruled.Searches for graduate tenured and tenure-track faculty areconducted by graduate personnel in the same fashion as CAS
faculty searches. Graduate faculty, including program direc-
tors, sit on the search committees. Since July, 1984, all grad-
uate search committee recommendations have been accepted
by the administration. Regular graduate faculty also serve on
search committees for graduate program director, as well as
serving, along with CAS faculty, on search committees for
CAS and graduate school deans and other administrative po-
sitions. The program directors are responsible for hiring ad-
junct faculty; during a four-term graduate academic year, the
graduate school employs approximately 135 adjunct faculty
who teach approximately 50±60% of the graduate courses.Advancement, Promotion and TenureThe CAS advancement, promotion and tenure committee(review board) is composed of four elected CAS faculty
members, one of whom serves as chair, two faculty members
from other colleges in the area who are jointly chosen by the
FPAC chair and the CAS dean, and a member of the board
of trustees. The CAS dean sits with the committee without
a vote, although he does have veto power over the commit-
tee's recommendations. The review board reviews individual
CAS faculty members who are eligible for promotion (i.e.,
a change in rank or tenure and makes recommendations tothe CAS dean. The dean's recommendation, along with thatof the review board, is forwarded to the provost, who per-
forms an independent review of the candidate's file; all threerecommendations are forwarded to the president. The review
board also reviews and recommends on CAS faculty applica-
tions for accelerated advancement within rank, and its rec-
ommendations in this regard are forwarded through the dean
and provost to the president, as described above. Should the
review board recommend against promotion or tenure, the
faculty member may appeal the recommendation to an ap-
peals body consisting of a faculty member recommended by
the aggrieved, a faculty member recommended by the CAS
dean, and a faculty member agreed to by the other two ap-
peals board members. The appeals body forwards its rec-
ommendations to the CAS dean, and that recommendation,
along with those of the review board and the dean, is for-
warded to the provost and the president. Decisions on accel-
erated advancement may not be appealed.Besides the foregoing types of major reviews, there is anordinary review process used to determine advancement
within rank for associate professors, professors, and for the
first advancement within rank for assistant professors. The
ordinary review is done by the CAS dean, without review
board deliberation. The reviewee may appeal the dean's rec-
ommendation to the review board. In that case, the review
board's recommendation is forwarded along with the dean's
to the provost and the president.The document specifying the procedures for faculty reviewfor advancement, promotion and tenure was approved by the
faculty in 1979 and adopted by the board. During the 1986±
87 academic year, this document was reviewed and revised
by the faculty review policy subcommittee of FPAC, which
appears to be a faculty-dominated body. The subcommittee's
proposed, revised document was reviewed and further revised
by FPAC. The final proposal has been submitted by FPAC
to the faculty for consideration and a vote on a date subse-
quent to the hearing. If approved by the faculty, the docu-
ment will proceed up the administrative ladder for approval.When engaging in its deliberations, the review board con-siders a reviewee's file in light of certain criteria outlined in
the review document; it is the review board which interprets
what the criteria mean and how they are to be applied to a
particular faculty member in light of his/her area of scholar-
ship and expertise. The committee reviews approximately 30
cases per year and witness testimony indicates that the re-
view board members devote a substantial amount of time to
the review deliberations.According to a document introduced by the Employer,during the ten-year period from 1977±78 through 1986±87,
a total of 67 faculty were reviewed for promotion to profes-
sor rank, with the administration confirming 65 of the review
board's recommendations. Witness testimony indicates that
these figures may not be entirely accurate and that there may
be another one or two instances in which the administration
failed to concur with the review board, apparently without
explanation to or discussion with that body. The Employer's
exhibit further shows that the president and the review board
were in agreement on 52 of the 57 tenure reviews performed
during this same period. No figures for this time period were
provided with respect to reviews for promotion to positions
other than that of professor. Although no overall figures were
given regarding the disposition of review board recommenda- 173LEWIS & CLARK COLLEGE11For example, during the Spring 1987 budget crisis, the administrationfailed to involve the BAC in its deliberations regarding measures to be taken,
such as freezing faculty wages. For the graduate school, it is the program di-
rectors who develop and oversee the program budgets.tions on requests for accelerated advancement, of approxi-mately 10 such requests entertained by the review board last
year, all but one of its recommendations were accepted by
the administration. Generally, the administration's failure to
accept a review board recommendation occurs in cases in
which the review board was itself closely divided in its vote.Graduate faculty who are eligible for promotion or tenureare reviewed by the graduate committee on promotion and
tenure (graduate review board) which, as earlier indicated,
this year is composed solely of supervisory personnel. The
graduate review board follows the promotion and tenure poli-
cies and procedures utilized by the CAS, although the grad-
uate faculty are in the process of developing a promotion and
tenure document tailored for the graduate school.Budget and Salary MattersDespite the conflicting testimony on the topic of salarypolicy formulation and implementation, a careful reading of
the record establishes that faculty input into salary matters is
more a matter of form than of substance. Thus, for example,
in the early 1980's, the dean created a salary task force, ap-
parently comprised predominantly of faculty chosen by the
dean, to devise a new salary policy which would meet cer-
tain criteria established by the board and the administration.
The first policy so formulated was not approved by the ad-
ministration, which reconstituted the task force. The second
task force, with faculty approval, presented a new salary pol-
icy to the administration late in academic year 1984±85. The
policy was adopted, albeit with changes made by the admin-
istration in the cost of living mechanism and the comparative
schools listing; these changes were made without consulta-
tion with the task force or the faculty. The budget advisory
committee (BAC) is the CAS committee which is to monitor
implementation of that policy. However, the administration
has failed to provide clear information to that body and has
made cost of living decisions without consulting the BAC,
despite such requirements in the policy.With respect to budgetary matters in general, the commit-tees, such as the PPBT and the provost's budget development
group, which are involved in budget deliberations in a mean-
ingful way essentially are administrative bodies, with ap-
pointed faculty members in the minority. While CAS depart-
ments annually forward to the administration certain informa-
tion regarding anticipated expenses for operating supplies, it
is the administration and its committees, rather that the fac-
ulty or faculty committees, which deliberate on and prepare
the overall departmental and institutional budgets. Although,
pursuant to its constitutional charge, the BAC is to partici-
pate in the budgetary process, the record as a whole estab-
lishes that in the last few years, that committee has had nei-
ther effective input into nor significant participation in this
area.11Fund RaisingCAS faculty have no significant involvement in fund-rais-ing activities. Graduate faculty are somewhat more involved
in fund-raising efforts through their participation in alumniactivities and in writing some of the materials for the institu-tion's fund-raising office. However, they are not primarily re-
sponsible for graduate school fund raising and their involve-
ment does not appear to be of a significant nature.Analysis and ConclusionsIn NLRB v. Yeshiva University, 444 U.S. 672 (1980), theSupreme Court held that the Yeshiva faculty were managerialemployees, defining managerial employees as those who for-
mulate and effectuate management policies by expressing
and making operative the decisions of their employer. In so
ruling, the Court noted that managerial employees ``must ex-
ercise discretion within, or even independently of, established
employer policy and must be aligned with management'' and
normally must represent ``management interests by taking or
recommending discretionary actions that effectively control
or implement employer policy.'' The Court indicated that the
purpose of excluding managerial employees from bargaining
units is to assure employers of the undivided loyalty of their
representatives. Under Yeshiva, a faculty need only exerciseeffective recommendation or control, rather than final author-
ity, to be managerial.The Court found that through faculty-wide meetings andparticipation on faculty committees, the faculty at each of the
Yeshiva University schools effectively determined cur-
riculum, grading systems, admissions, matriculation stand-
ards, academic calendars, and course schedules. In addition,
faculty at some schools made decisions regarding admission,
expulsion, and graduation of individual students, and others
had made decisions involving teaching loads, student absence
policies, tuition, enrollment levels and, in one case, the loca-
tion of a school. In nonacademic areas, the Court found that
the faculty made recommendations regarding hiring, tenure,
sabbaticals, terminations, and promotions, the majority of
which had been implemented. The Court approved the Sec-
ond Circuit's conclusion that the faculty members were ``in
effect, substantially and pervasively operating the enter-
prise.'' The Court concluded:``Their authority in academic matters is absolute. Theydecide what courses will be offered, when they will be
scheduled, and to whom they will be taught. They
debateand determine teaching methods, grading poli-
cies, and matriculation standards. They effectively de-
cide which students will be admitted, retained, and
graduated. On occasion their views have determined the
size of the student body, the tuition to be charged, and
the location of a school.''In Loretto Heights College v. NLRB, 117 NLRB 2225(10th Cir. 1984), the court found that while faculty played
a substantial role in governance, participating in decision
making and implementation in a wide range of areas, the fac-
ulty's authority in most aspects of governance was severely
circumscribed. The court stated that ``while faculty members
do take part in the formulation and implementation of man-
agement policy ... their role does not in our view rise to

the level of `effective recommendation or control' con-
templated in Yeshiva.'' In so concluding, the court reliedupon the infrequent or insignificant nature of committee
work, the mixed membership of many committees, the fac- 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12Those areas were curriculum, degree requirements, course content and se-lection, graduation requirements, matriculation standards, and scholarship re-
cipients.13However, unlike Livingstone, it is a subcommittee dominated by adminis-trators, rather than the faculty, who apply such policies and determine which
students will receive scholarships and financial aid.14Unlike the CAS faculty, the graduate school tenured and tenure-track fac-ulty cannot be said to have the same degree of decision-making authority with
respect to those academic matters reserved for the curriculum committee, such
as degree requirements, graduation requirements, admissions and retention
standards, and the means by which curricular changes are to be implemented,
inasmuch as such faculty do not necessarily, and currently do not, constitute
a majority of the voting members of the committees of the whole; as the court
stated in Loretto, supra, effective control of policies ``scarcely can be imputedto the faculty when it comprises a minority of the [committee].'' The same
holds true for graduate faculty authority in nonacademic matters reviewed by
the faculty personnel committee, a committee of the whole, and, in light of
its current composition, by the graduate review board.15I note that the Board cases in which faculty were deemed to be manage-rial employees have in comon absolute or almost plenary faculty control of
the curriculum and that in Livingstone, supra, the Board stressed that the fac-ulty's control over the curriculum was a significant factor in its findingthat
the faculty were managerial.16And earlier, during the mission planning phase, many decisions regardingcurriculum and basic academic philosophy effectively were made by the ad-
ministration and by committees not controlled by the faculty.17It is notable that tenured and tenure-track faculty at best constitute a mi-nority of the members on those committees charged with formulating new
governance procedures and structures.18As, for example, was the case when many of FPAC's recommendationsfor vacancies for the 1986±1987 academic year were overruled or when the
board revoked the reduction-in-force policies devised by the faculties.ulty's limited decision-making authority, and the layers ofadministrative approval required for many decisions.In a recently-decided case, Livingstone College, 286NLRB No. 124 (1987), the Board concluded that the faculty
were managerial employees, based on its finding that the fac-
ulty exercised ``almost plenary control over curriculum and
academic policy.'' The Board found significant the fact that
all curriculum changes must be approved by the faculty-
dominated curriculum catalog committee and that the admin-
istration could not make changes in academic policy without
presenting the changes to this committee. The Board noted
that in certain academic areas,12the majority of the rec-ommendations made by the various committees and approved
by the faculty were implemented without prior approval from
the administration and that there was no evidence that the ad-
ministration ever had countermanded these faculty decisions.
The fact that faculty members lacked authority in nonaca-
demic matters was accorded limited significance. Rather,
having found that the faculty members had substantial au-
thority in formulating and effectuating policies in academic
areas, the Board stated that given ``that the business of a uni-
versity is education, it is the faculty members' participation
in formulating academic policy that aligns their interest with
that of management.''Analyzing the facts of the instant case in light of Yeshivaand subsequent cases, I conclude that while the faculty mem-
bers of the Employer participate in decision making and im-
plementation in various areas, they do not ``substantially and
pervasively'' operate the enterprise nor does their role rise to
the level of ``effective recommendation or control.'' In so
concluding, I am mindful that the faculty here determine the
content, grading method and teaching method of their own
courses; that, subject to a rarely-invoked administrative veto
power, the CAS faculty have decided CAS degree require-
ments, graduation requirements, scholarship and financial aid
policies,13admissions standards, student retention policies,student honors recipients, and the location and leadership of
overseas programs; and that , where appropriate, the CS fac-
ulty are given the task of devising the means by which the
administrators' decisions on important academic matters are
to be implemented.14Nevertheless, I find significant the ab-rogation of faculty participation in the decision-making proc-
ess regarding major curricular matters for if, as the Board
and the courts have stated, the business of a university is
education, then the determination of the courses of study of-
fered by an educational institution is central to that busi-ness.15The Court emphasized in Yeshiva that it was the fac-ulty who decided what courses will be offered, when they
will be scheduled, and to whom they will be taught.'' In con-
trast, here, as the presidents June, 1987 letter to the commu-
nity makes clear, it is PRC and the administration not the
faculty, who address the question ``what should we teach and
to whom in the coming decade.'' It is significant, moreover,
that the board of trustees refused to permit either the PRC
recommendations or the final administration recommenda-
tions in academic areas to be presented to the curriculum
committees or the CAS faculty as a whole for official action
prior to being forwarded to the board. Thus, recent decisions
regarding the elimination or reduction of departments, the
merger of departments, the academic calendar, the establish-
ment of new courses or programs, and the abandonment of
a planned but as yet unimplemented course of study were
made by committees which are not faculty-controlled and/or
by the administration and the board.16The situation in theinstant case differs markedly from that of Livingstone, whereall curriculum changes had to be approved by the faculty
curriculum committee and the administration could not make
changes in academic policy without presenting the changes
to that committee. Nor can the current situation be seen as
an isolated instance. As the president noted in his letter, the
PRC recommendations are wide ranging and will have an
impact upon course offerings and the educational direction of
the institution for years to come. Moreover, in the absence
of a new governance document and committee structure,
PRC and other interim planning self-study committees hav-
ing only minority faculty representation continue to delib-
erate upon academic matters. Finally, inasmuch as the new
governance structure has yet to be finalized, it is unknown
what degree of recommendation authority or control over
such matters will be vested in the faculty in the future.17Additionally, in contrast to the situation in Livingstone,recommendations made by the various CAS and graduate
school committees and approved by the faculty generally re-
quire approval from the administration prior to implementa-
tion. The institution has an extensive administrative structure
with several steps of administrative hierarchy above the fac-
ulty level. The administration has veto power at each step
and, for most matters, independently evaluates the rec-
ommendations of the faculty. The administration does not
hesitate to invoke its veto power, often without discussion
with the faculty or its committees, when it deems that the
faculty will is incompatible with the administration's goals or
desires.18It is significant that certain administrators with di-rect responsibility for or involvement in academic matters,
such as the graduate program directors, the CAS associate
dean, the assistant graduate deans, the graduate dean, and the 175LEWIS & CLARK COLLEGE19The provost position is a recently-added rung on the administrative lad-der. Prior to hiring the incumbent in May, 1986, this position had been vacant
for several years.20For example, the board rejected a CAS resolution calling for the presidentto refuse to forward to the board any TGF recommendation regarding institu-
tional governance which does not have the support of the individual faculties;
in rescinding the faculty-created reduction-in-force policies, the board directed
the president to devise and present to the board a replacement policy; the com-
position of the administratively-created governance committees and the PRC
is such that nonsupervisory tenured and tenure-track faculty do not constitute
a majority of the members on any such committee; PRC decided that the mat-
ter of the form of the academic calendar should not be placed before the CAS
curriculum committeeÐthe appropriate committee under the constitutionÐ be-
cause it feared that the committee would deadlock over this matter as it had
several years ago.21A course taught on-load is taught as part of the contractually requiredworkload and the faculty member teaching it is paid by the school with which
he has the contract. A course taught off-load is one which is taught in addition
to the faculty member's contractual workload and is paid for by the school
which is offering the course.associate provost, hold faculty rank and may even teachcourses while serving as administrators. Thus, the profes-
sional expertise which the Court, in Yeshiva, deemed was``indispensable'' to the formulation and implementation of
academic policy is available within the ranks of the adminis-
tration. In light of the program directors' duties and respon-
sibilities, it is clear that the administration relies upon them
to provide such expertise on both academic and nonacademic
matters in the graduate school. While no comparable
positionexists at this time in the CAS, the practice by which
faculty recommendations independently are reviewed and
recommended on at both the dean and the provost levels19demonstrates that in this school, too, there are administrators
who possess the required expertise which in fact is relied
upon by management and who thus create an effective buffer
between the faculty and top management. Hence, in contrast
to Yeshiva, the Employer is not ``compelled to rely upon thefaculty for advice, recommendations, establishment of poli-
cies, and implementation of policies.'' In the instant case,
faculty are not by necessity aligned with management, a fact
which management itself appears to recognize as dem-
onstrated by its actions and directives.20Clearly, the faculties here have neither the absolute controlover core academic areas which they had in Yeshiva nor the``almost plenary'' control which they exercised in Living-stone. Moreover, while the nonsupervisory tenured and ten-ure-track faculties have significant input into hiring and, in
the case of the CAS faculty, into advancement, promotion,
and tenure decisions, I note that, as the holding in Lorettoestablishes, effective recommendation in such areas does not
require a finding of managerial status. Accordingly, having
carefully weighed the facts of this case in light of the factors
relied upon in the precedent cases in this area, I conclude
that the graduate faculty are not managerial employees, par-
ticularly in light of the dilution of their authority as a resultof the mixed voting membership on committees deliberating
upon significant academic matters and of the existence of the
program directors who serve as a buffer between top man-
agement and the faculty and upon whose professional exper-
tise the administration relies in both academic and nonaca-
demic matters. With respect to the CAS faculty, while their
authority is substantially greater than that of the graduate fac-
ulty in certain academic and nonacademic areas, on balance,
and particularly in light of the extensive and professionally
expert administrative hierarchy, the layers of administrative
approval required prior to implementation of most decisions,
and the retention by the administration of decisive power and
authority to formulate and effectuate management policy in
key areas, including matters involving the curriculum andacademic policy, I conclude that the CAS faculty are notmanagerial employees. While Employer concerns over re-
accreditation, university-wide balance, and the financial situ-
ation may justify its restructuring of the decision-making
process and its removal of academic matters from effective
faculty consideration, such justifications do not negate the
fact that the role of CAS faculty does not rise to the level
of effective recommendation or control. In light of my con-
clusion on this issue, I find that a question affecting com-
merce exists concerning the representation of certain employ-
ees of the Employer within the meaning of Section 9(C)(1)
and Section 2(6) and (7) of the Act.5. Unit ScopeIn addition to the information relevant to community of in-terest considerations which already has been presented in the
discussion of the managerial issue, there are other facts ger-
mane to the unit scope question, as discussed below.While the CAS faculty and the graduate faculty have sepa-rate immediate supervision, there is common supervision
above the dean level. The CAS dean and the graduate dean
regularly meet alone or with the provost to discuss personnel,
budget, and other matters of mutual concern. Recently, for
example, the two deans devised an informal arrangement for
the compensation of faculty members of one unit who teach
in the other unit on an off-load basis.21Although the stu-dents of the two units are distinct in terms of level of knowl-
edge, the skills and experience required of the faculties are
similar or identical. The primary function of both the CAS
and the graduate faculty is the education of students; in addi-
tion, members of both faculties conduct research. Of the five
graduate programs, only the teacher education program has
a direct link with an undergraduate program; in that case, the
graduate faculty are responsible for developing undergraduate
courses and for staffing those courses. The CAS and grad-
uate faculties currently are exploring the possibility of a joint
degree to be offered by the counseling psychology program
in conjunction with the CAS psychology department. The
only instance in which faculty members of one unit have
transferred permanently to the other unit is in the case of the
CAS teacher education faculty who were transferred to the
graduate school upon the creation of that school and theelimination of the undergraduate teacher education major.
Typically, however, in any given term, regular faculty mem-
bers of one unit teach courses in the other unit, generally on
an off-load basis. Although overseas programs usually are
taken by undergraduate students, graduate faculty on occa-
sion have led such groups. Under certain circumstances, un-
dergraduate students may take graduate-level courses.As noted, each school has its own committees dealing withmatters of concern to that unit. On occasion, however, fac-
ulty of one school will sit in or serve on committees of the
other, as was the case when a graduate school committee
was developing the graduate core curriculum. Graduate fac-
ulty do not serve on search committees for tenured and ten-
ure-track CAS faculty positions and the converse is true for
graduate faculty search committees. However, the search pro- 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cedures utilized are the same for both units. In addition, thereis both graduate and CAS faculty representation on search
committees for various administrative positions, including the
search committees for CAS and graduate dean. Graduate and
CAS faculty members together serve on some of the re-
cently-created joint and institutional committees. Meetings of
the faculty of the whole of each school are open to the pub-
lic unless an executive session has been called.CAS and graduate faculty teach, conduct research, andhave their offices on the same campus. In some cases,the
same building houses both graduate and CAS classrooms
and/or offices. The faculty of both units use the same cafe-
teria, library, recreational facilities, and parking lots and haveaccess to the institution's support services and staff. Certain
campus events, such as graduation ceremonies and the
Christmas party, are held jointly.The graduate school is on a four-term academic year whileCAS currently is on a three-term year. Because graduate stu-
dents tend to be part-time students, graduate faculty teach
evening courses and summer courses, while CAS faculty do
not. CAS faculty contracts are for September to commence-
ment, while some graduate faculty contracts run from Janu-
ary through August. The contractual workload requirement
for CAS faculty involves fewer credit hours than that for
graduate faculty. Unlike CAS faculty, graduate faculty are
expected to perform additional non-teaching duties as part of
their contractual workloads. The same salary, salary struc-
ture, and fringe benefits apply to both the graduate and CAS
faculties. Although the graduate school is operating under in-
terim procedures, there are certain areas, such as sabbaticals;promotion, tenure, and advancement; hiring; and affirmativeaction, in which that unit continues to adhere to the policiesand procedures utilized by the CAS. The board of trustees
has rescinded the separate reduction-in-force policies which
the schools had developed and has directed that a uniform
policy be created. The same faculty handbook applies to both
faculties.In light of the foregoing and the entire record, it is clearthat a combined CAS and graduate faculty unit is an appro-
priate unit. Moreover, despite certain distinctions between the
two groups, I conclude that the CAS faculty does not con-
stitute an identifiable group of employees with a sufficiently
separate community of interest to exist as a separate unit.
Rather, their community of interest is submerged so irrev-
ocably in the broader community of interest which they share
with the graduate faculty members and the operation of the
CAS is so highly integrated with that of the graduate school
as to compel a finding that only an overall unit of CAS and
graduate tenured and tenure-track faculty is appropriate. Ac-
cordingly, I shall direct an election in the following bar-
gaining unit:All tenured and tenure-track faculty of Lewis and ClarkCollege's undergraduate College of Arts and Sciences
(CAS) and graduate school, but excluding employees
on administrative or staff contracts, adjunct faculty, law
school faculty, and supervisors as defined in the Act.There are approximately 105 employees in the bargainingunit.